Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2198   Page 1 of 89




                                 EXHIBIT E
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2199   Page 2 of 89




                                    STATE OF MICHIGAN

          IN THE UNITED STATES DISTRICT COURT FOR THE COUNTY OF DETROIT

      __________________________________

      ADAM COMMUNITY CENTER,

                                    Plaintiff,

      v                                              Case No. 18-13481-NGE-APP
                                                     Hon. Nancy G. Edmunds

      CITY OF TROY, ET., AL.

                               Defendant,
      __________________________________/

                                        DEPOSITION

               BEFORE THE HONORABLE NANCY G. EDMUNDS, DISTRICT JUDGE

                      Troy, Michigan, Tuesday, August 6th, 2019

      APPEARANCES:

      For the Plaintiff:      AMY VELVA DOUKOURE (P80461)
                              Staff Attorney CAIR-MI
                              30201 Orchard Lake Road, Ste 260
                              Farmington Hills, Michigan 48334-2377
                              (248) 559-2247

      For the Defendant:      ALLAN T. MOTZNY (P37580)
                              500 West Big Beaver Road
                              Troy, Michigan 48084-5254
                              (248) 524-3324

      RECORDED and            Lynn Ledoux-Moore, CER 9046
      TRANSCFRIBED BY:        Certified Electronic Recorder
                              Accurate Court Transcription, LLC
                              (248) 807-0045




                                             1
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2200   Page 3 of 89



                                    TABLE OF CONTENTS


      WITNESSES:     PLAINTIFF                                          Page

      GLENN CLARK

             Direct Examination by Amy Doukoure                         03




      WITNESSES:     DEFENDANT

      NONE




      EXHIBITS                                       IDENTIFIED         RECEIVED

             PX#1 City of Troy Zoning Board of
                  Appeals Application                       42                 42




                                             2
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20    PageID.2201   Page 4 of 89




  1                      Troy, Michigan

  2                      Tuesday, August 6th, 2019 - 10:00 a.m.

  3                      COURT RECORDER:    On the record.      I will swear you

  4         in, raise your right hand, please.           Do you swear to tell the

  5         truth, the whole truth and nothing but the truth?

  6                      GLENN CLARK:   So help me God.

  7                      COURT RECORDER:    Thank you.

  8                                     GLENN CLARK

  9                      (At 10:12 a.m., called by Ms. Doukoure, sworn by the

 10         Court Recorder, testified as followed)

 11                                DIRECT EXAMINATION

 12   BY MS. DOUKOURE:

 13   Q.    Just for posterity's purpose, can you state and spell your

 14         name for the record, please?

 15   A.    Glenn, G-l-e-n-n, Michael, M-i-c-h-a-e-l -- I have a hoarse

 16         throat.     I apologize -- Clark, C-l-a-r-k.

 17   Q.    And can you tell us what positions you hold with the City of

 18         Troy?
 19   A.    Just one.    I'm the Chairman of the Zoning Board of Appeals for

 20         the City of Troy.

 21   Q.    And how long have you been doing -- how long have you been --

 22   A.    Well, I'm a member, but I'm also the Chairman.

 23   Q.    Sure.     How long have you been a member of the Zoning Board of

 24         Appeals?

 25   A.    I don't recall.     I've been on that for a long time.




                                             3
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2202   Page 5 of 89




  1   Q.    More than five years?

  2   A.    Probably before you were born.

  3   Q.    I mean, more than 40 years?

  4   A.    Not 40.

  5   Q.    Because that's how old I am.

  6   A.    I don't know.     City Clerk's right around the corner.          You can

  7         find out from her.      I don't know.

  8   Q.    Is it more than 10 years?

  9   A.    Yes.

 10   Q.    More than 20 years?

 11   A.    No.

 12   Q.    So, somewhere between 10 and 20 years?

 13   A.    Yes.

 14   Q.    Have you ever held any other positions with the City of Troy?

 15   A.    Yes.   I was appointed -- a long time ago, I don't know when --

 16         to the Municipal Building Authority.

 17   Q.    And what was -- what did you do with the Municipal Building

 18         Authority?
 19   A.    Nothing.

 20   Q.    Okay, fair enough.

 21   A.    They never called a meeting.         They only meet when they have a

 22         building to build.

 23   Q.    So, it’s the authority that assists Troy in building their

 24         governmental buildings?

 25   A.    Yes.




                                             4
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20    PageID.2203   Page 6 of 89




  1   Q.    Okay.    How long have you been the Chairman of the ZBA?

  2   A.    On and off over -- since I've been on that board.             So,

  3         currently, I've been on -- the chairman for a number of terms.

  4         I think maybe four.

  5   Q.    And a term is how many years?

  6   A.    One year.    Maybe five.    It could be longer.

  7   Q.    How did you become a member of the ZBA?

  8   A.    City Charter calls for the City Council to make those

  9         appointments.

 10   Q.    So, the Council makes the appointments?

 11   A.    To be voted in, yep.

 12   Q.    Who nominated you, if you recall?

 13   A.    Gosh, originally, Martin Howrylak.           And, you're only nominated

 14         once.    As you go through, you just put your paperwork in and

 15         then people vote on whoever they want to vote on.             So, it just

 16         -- I think there was just one nomination.

 17   Q.    And then -- so it's -- it's not like a lifetime appointment?

 18   A.    No.     Your term is three, I think, or four years.          I think it
 19         staggers back and forth, depending when your turn comes up.

 20   Q.    Okay.

 21   A.    The next time you change City, you revert to the other -- I

 22         believe.

 23   Q.    Okay.    And then each time you submit your -- like, basically

 24         like a letter of interest application and they vote on you?

 25   A.    Right.




                                             5
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20    PageID.2204   Page 7 of 89




  1   Q.    Okay.   What are -- what --

  2   A.    I was also on the Pension Board for -- very briefly.

  3   Q.    Pension Board?

  4   A.    Just City cap -- before I was on the Zoning, City Council

  5         appointed me to the Pension Board and then because I didn't

  6         meet all the criteria -- there's one thing that prohibited me

  7         from serving on that particular board, so they took me off

  8         right away.     So I never had a meeting.

  9   Q.    Okay.

 10   A.    But I was appointed and there was a vote and I don't know who

 11         nominated me.

 12   Q.    Okay.

 13   A.    That was a long time ago.

 14   Q.    Okay.   You're a city for resident?

 15   A.    Uhm-hmm.

 16   Q.    How long?

 17                     MR. MOTZNY:     Just -- you have to answer yes or no.

 18         You can't say Uhm-hmm because it's being recorded.
 19                     THE WITNESS:    Oh, I'm sorry.       Yes.

 20                     MS. DOUKOURE:    Oh, yeah.       I --

 21                     THE WITNESS:    How long?    Since 2000.

 22   BY MS. DOUKOURE:

 23   Q.    And you've been on the ZBA since before 2000 when you lived in

 24         --

 25   A.    No, I wasn't a resident here.




                                             6
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2205   Page 8 of 89




  1   Q.    So, it's been maybe 19 years?

  2   A.    I didn't get appointed right away.

  3   Q.    Sure.   Okay.    Is there anything special about being the

  4         Chairman?    What are your special duties or --

  5   A.    I'm a terrific leader.

  6   Q.    That's a quality.     That's not a duty.

  7   A.    Duty is just I preside over the meeting.          That's it.

  8   Q.    That's -- that's the only --

  9   A.    There's no -- outside the board meeting, there's nothing.                 I

 10         mean, I do talk to City staff, you know, sometimes about an

 11         upcoming agenda item.      Paul Evans will sometimes call me.

 12         And, like, normally, the only time I ever talk to Paul would

 13         be if there were -- there were no petitioners coming and he

 14         would -- he always asks the Chairman if I give permission to

 15         cancel the meeting, which I do.        So we would -- we don't talk

 16         about issues -- like -- 'cause all that information will be in

 17         our packet.

 18   Q.    Sure.
 19   A.    It's usually just administrative, you know; Mr. so-and-so

 20         can't be there tonight, we're putting an alternate in.              That's

 21         it.

 22   Q.    How -- who chooses the alternates?

 23   A.    The City Council does.      And, normally Mr. Evans will call who

 24         the -- for the two, there's two the Council appoints at any

 25         given time.     Doesn't mean we have two right now 'cause I think




                                             7
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20    PageID.2206   Page 9 of 89




  1         one person resigned.      But he'll just see who is available, and

  2         usually, he rotates back and forth to give them ample

  3         opportunity to sit.

  4   Q.    But you can't testify as to how Mr. Evans chooses or calls --

  5         who he calls?

  6   A.    No idea.

  7   Q.    You just notice that they're not always the same alternate?

  8   A.    Well, there's two.      So there's two different individuals and

  9         he told me once that he --

 10   Q.    But we're not going to testify to what somebody told you.                  You

 11         -- you can't testify to how --

 12   A.    Well, then, why are you asking the question?

 13   Q.    I didn't ask you.

 14   A.    Okay.

 15   Q.    I asked you -- I didn't ask you anything about what Mr. Evans

 16         said.

 17                     MR. MOTZNY:    Okay.       Just -- just answer the

 18         questions --
 19                     THE WITNESS:    Okay.

 20                     MR. MOTZNY:    -- she asks, okay?

 21                     THE WITNESS:    Okay.

 22   BY MS. DOUKOURE:

 23   Q.    And, the Zoning Board of Appeals hearing that occurred with

 24         Adam Community Center, do you recall that date?

 25   A.    I remember the meeting.      I don't even remember what date it




                                               8
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2207   Page 10 of 89




   1         was.

   2   Q.    It was in June of 2018.

   3   A.    Okay.

   4   Q.    Does that sound correct -- about correct to you?

   5   A.    Perhaps.

   6   Q.    Did you --

   7   A.    I'm not sure.

   8   Q.    -- did you review anything -- anything before coming here to

   9         testify today?

  10   A.    No.

  11   Q.    So, you're a defendant in a lawsuit coming to give a

  12         deposition and you didn't review the video from that date?

  13   A.    No.

  14   Q.    You didn't review any documents from that date?

  15   A.    No.

  16   Q.    Emails?

  17   A.    No.     I don't have any.

  18   Q.    How do you guys get copies of the actual packet that's being
  19         submitted by each applicant?

  20   A.    The City emails it.

  21   Q.    So, you did have an email for this -- of this application?

  22   A.    Just with the basic information.

  23   Q.    Is that a yes?

  24   A.    Yes, it's yes.     I had forgot about the packet.

  25   Q.    What -- what's your retention policy for emails?




                                              9
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2208   Page 11 of 89




   1   A.    Uhm-hmm --

   2                      MR. MOTZNY:     Do you mean Mr. Clark's retention

   3         policy?

   4                      MS. DOUKOURE:    The Zoning Board's retention policy.

   5         I'm sorry.    Thank you for clarifying.

   6                      THE WITNESS:    I --

   7                      MS. DOUKOURE:    If there is one.

   8                      THE WITNESS:    I don't -- I don't speak for the City

   9         Administration, so, I can't answer to that.

  10   BY MS. DOUKOURE:

  11   Q.    You're the Chairman of the Zoning Board of Appeals?

  12   A.    I don't run the -- the --

  13   Q.    That was a question.

  14   A.    I am the chairman.

  15   Q.    But you're not familiar with the policies that govern your

  16         work on the Zoning Board of Appeals is what you're telling me

  17         today?

  18   A.    I guess I don't understand.         You'll have to restate that.
  19   Q.    Is there a retention policy for the Zoning Board of Appeals

  20         for emails?

  21   A.    You'd have to speak to the City Administration.           I don't

  22         warehouse for the city anything.

  23   Q.    I'm asking, do you warehouse for yourself pursuant to a policy

  24         that would require you, as a Zoning Board of Appeals member --

  25   A.    I'm not required -- no.




                                              10
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2209   Page 12 of 89




   1   Q.    That's what I was asking.

   2   A.    No.

   3   Q.    Do you routinely, personally, keep any -- track of any emails

   4         that you do as part of your -- that you receive or send as

   5         part of your work through the Zoning Board of Appeals?

   6   A.    Just perhaps the packets if I forget to delete them.             Then I

   7         don't -- I'm not required to retain anything.

   8   Q.    The -- you don't -- you don't retain that new -- so, when you

   9         get an email, how does -- and you have the packet --

  10   A.    I try to go through and purge.

  11   Q.    How often?

  12   A.    I'm not very good at it, but -- uhm -- I don't know.             It's not

  13         --

  14   Q.    Routine?

  15   A.    I don't -- yeah -- exactly.

  16   Q.    Okay.     So, they email you the packet how -- how far in advance

  17         do you get the packet emailed to you?

  18   A.    I don't recall exactly.      I think I usually -- less than a week
  19         before.

  20   Q.    Is there anything --

  21   A.    You mean like on a Tuesday and I think we get it the Thursday

  22         before?    I think it's the Friday before.

  23   Q.    The Friday before?     Is it after public comments are closed or

  24         is it prior to public comments being closed?

  25   A.    I -- that's not a proper question.          I don't get a packet




                                             11
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2210   Page 13 of 89




   1         related to public comments.

   2   Q.    You don't get the public comments that are made when -- so,

   3         when a hearing notice goes out and public makes comments on

   4         that application, those are not part of the documents that you

   5         receive?

   6   A.    In the packet, if somebody had sent in, before the packet goes

   7         out, those will be included in the packet.          Then others come

   8         in post facto and they put them on our desk at the meeting.

   9   Q.    The day of the meeting?

  10   A.    Right.

  11   Q.    And, then once you receive an application -- a Zoning Board of

  12         Appeals application for a variance such as the one that was

  13         submitted by our client in this matter, what do you do with

  14         them?

  15   A.    We review them.     You can review them in your packet before the

  16         meeting.

  17   Q.    I'm asking you what you do with them?

  18   A.    Just read it.
  19   Q.    When?

  20   A.    Sometimes I don't read them.         It depending -- it depending on

  21         the circumstances of the application.

  22   Q.    Did you read this one?

  23   A.    I don't believe I did.

  24   Q.    So, the first time you looked at the variance request was at

  25         the hearing?




                                             12
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2211   Page 14 of 89




   1   A.    From what I recall.

   2   Q.    When does the agenda come out for this meeting -- for the

   3         meeting?    So, if we had a meeting on June 19th, for instance -

   4         -

   5   A.    It comes in the packet.

   6   Q.    When -- when would the agenda comes out on the -- so the

   7         Thursday or Friday before?

   8   A.    Right.

   9   Q.    When does the notice of hearing -- of public hearing come out?

  10   A.    I have no idea.

  11   Q.    You don't know?     You don't --

  12   A.    That's the city.

  13   Q.    Okay.     Did you have any knowledge or information about Adam's

  14         Community Center prior to this hearing?

  15   A.    None, other than the packet.

  16   Q.    So, they've never been in front of the Zoning Board of Appeals

  17         before?

  18   A.    You -- you said about this agenda item?
  19   Q.    That's not what I said.      I said about Adam's Community Center.

  20   A.    Well, yeah, they were before our board before for another

  21         site.

  22   Q.    Do you remember -- do you recall which year that was?

  23   A.    No, I don't.

  24   Q.    Do you recall any of --

  25   A.    Four or five years ago.      Something like that.




                                             13
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2212   Page 15 of 89




   1   Q.    That's fair.    Do you recall any of the circumstances regarding

   2         that?

   3   A.    Yes.

   4   Q.    Could you, please, explain what you recall from two -- four or

   5         five years?

   6   A.    We denied the request for approval.         I remember -- I recall --

   7         really, the only other thing that I recall are the application

   8         was originally filed as one thing and then it was changed.

   9         That's all I recall.

  10   Q.    You don't know why it was changed?

  11   A.    I can't recall any of the testimony by -- by the public, by

  12         your organization or my colleagues.

  13   Q.    Do you have any other knowledge of why that application was

  14         changed?

  15   A.    Zero.

  16   Q.    Did you see any emails from any member of the community?

  17   A.    Before the vote?

  18   Q.    Yes.
  19   A.    No.

  20   Q.    During the process of changing the application?

  21   A.    Absolutely not.

  22   Q.    Did you receive any emails from Brent Savidant during the

  23         process of changing that application?

  24   A.    Who is that?

  25   Q.    Brent -- I don't know how to say his name.          He was the City




                                             14
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2213   Page 16 of 89




   1         Manager at that time is my belief.

   2   A.    No, I never spoke to him.

   3                    MR. MOTZNY:     Yeah, just for the record, Brent

   4         Savidant was -- is the Planning Director.

   5                    MS. DOUKOURE:     The Planning Director.       Thank you for

   6         correcting that.

   7                    THE WITNESS:     No.

   8   BY MS. DOUKOURE:

   9   Q.    So, you said you saw this application the first time,             on that

  10         date, June 19th?

  11   A.    From what I recall.

  12   Q.    So you -- when you have an application that's looking for a

  13         variance -- a zoning variance, what are the criteria that you

  14         look for to see whether or not it meets -- meets it's -- its -

  15         - it meets the standard for allowing the variance?

  16   A.    So, the city ordinance, which is -- was passed by city council

  17         years ago, says that all five items on our computer, in front

  18         of us, every meeting, have to be met.         And if they're -- if
  19         they're not all met, then there is no practical difficulty

  20         that runs with the land.      So, those particular items, I don't

  21         have them memorized, but they are always in front of us, every

  22         meeting and I review them during the meeting.

  23   Q.    And, do you take notes during that meeting?

  24   A.    No.   Never.   I might jot down something after the action items

  25         are considered that I may want to share with the board




                                               15
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2214   Page 17 of 89




   1         regarding other matters -- you know -- like, we're going to

   2         have a training next month with the city attorney on Open

   3         Meetings Act.

   4   Q.    Okay.

   5   A.    And then I discard that.

   6   Q.    So, when somebody's making a case for a variance and you're at

   7         the public hearing, what's your process for looking at that

   8         variance and determining whether it's applicable?

   9   A.    If they meet those five --

  10   Q.    How do you determine that?

  11   A.    Well, it's pretty clear.      Those are pretty clear items of --

  12         of potential hardship.

  13   Q.    Let's go over them then, since they're pretty clear, and talk

  14         specifically about why you denied this variance.            I'm not

  15         going to use an exhibit but thank you.

  16                    COURT RECORDER:     You're welcome.

  17   BY MS. DOUKOURE:

  18   Q.    Are you talking specifically about the statement of practical
  19         difficulty and the A, B, C, D and E enumerations?

  20   A.    I believe so.

  21   Q.    Okay.   So let's go over them one by one.         And if you'd like, I

  22         can give you a copy of this --

  23   A.    Sure.

  24   Q.    -- so you can look at it.      I'm not going to enter it as an

  25         exhibit.   I'm just going to give it to you to make -- for ease




                                             16
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2215   Page 18 of 89




   1         of -- maybe, I will look if I have another copy.            I actually

   2         don't have another copy.      I didn't plan on using it.         Okay, so

   3         I'm just going to read them to you.         So, if you're looking for

   4         exceptional characteristics of the property for which the

   5         variance is sought, make compliance with the dimensional

   6         requirements, substantially more difficult than would be the

   7         case for the great majority of properties in the same zoning

   8         district.    Characteristics of the property which shall be

   9         considered include; exceptional narrowness, shallowness,

  10         smallness, irregular shaped topography, vegetation and other

  11         similar characteristics.      How would you determine that?

  12   A.    Because the application did not fit that.

  13   Q.    That's not what I'm asking.       I'm asking you how you determine

  14         that --

  15   A.    I determined it because that's a logical --

  16   Q.    What would you review in order to determine that?

  17   A.    The application in front of us.

  18   Q.    What part of the application?
  19   A.    Well, in --    in the petitioner's words.

  20   Q.    Just the words?

  21   A.    Well, not just the words, the totality of everything that

  22         comes before us.

  23   Q.    Which would include?

  24   A.    The application.

  25   Q.    The application is four pages?




                                             17
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2216   Page 19 of 89




   1   A.    Right.

   2   Q.    The application asks for property tax identification numbers.

   3         Would you review that?

   4   A.    We would -- we -- we are briefed by the City Administration.

   5         They tell us about the property --

   6   Q.    When are you briefed?

   7   A.    Right at the meeting.

   8   Q.    You're -- when -- you're briefed when at the meeting?

   9   A.    At the beginning of that action item.

  10   Q.    Okay.    So, would you be -- since you're reviewing the

  11         application, would review the property identification numbers?

  12   A.    Numbers?

  13   Q.    Yes.

  14   A.    No.

  15   Q.    The address of the property?

  16   A.    Sure.

  17   Q.    The zoning ordinance sections related to the request?

  18   A.    Zoning Ordinance sections related to the request?            No.
  19   Q.    Whether or not there's appeals for this property?

  20   A.    Appeals?   You --

  21   Q.    Prior -- previous appeals.       I mean, I'm reading --

  22   A.    No.

  23   Q.    -- from this application.

  24   A.    No.

  25   Q.    Would you review the name and information about the




                                             18
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2217   Page 20 of 89




   1         application -- the applicant, I'm sorry.

   2   A.    I would see that on the application, so yeah, it's on our

   3         agenda.

   4   Q.    Would it tell you about the exceptional characteristics of the

   5         property?

   6   A.    No.

   7   Q.    What about the property owner?

   8   A.    No.

   9   Q.    Okay, so that's the application.        So, what part of that would

  10         you review for -- to learn about the exceptional

  11         characteristics of the property?

  12   A.    I often times read what the applicant states.

  13   Q.    Do you -- would you look at --

  14   A.    And, I balance it up against the practical difficulty list of

  15         five.

  16   Q.    I'm talking specifically about A on the list of five.

  17   A.    On the list of five what?

  18   Q.    Practical difficulty list.       The same list that we've been
  19         talking about --

  20   A.    Yeah.

  21   Q.    -- this whole time.

  22   A.    Sure.

  23   Q.    I'm talking specifically about Action Item A on that list of

  24         five which I just read to you.       I'm asking you other than

  25         words, do you review anything?       Like, would you review what's




                                             19
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20    PageID.2218   Page 21 of 89




   1         already existing on the property, say, through either a plat

   2         map or, say, through a mortgage survey or, say, through

   3         previously accepted diagrams or site plans that are already

   4         with the city?    Would you review any of those items?

   5   A.    I review what's in our packet, that the city administration

   6         presents to us.     They also pull up different things, that

   7         aren't necessarily in the packet, up on the screen, like an

   8         overview.    They can Google Map.     They have software programs.

   9         I don't know what they're called.           Whatever the city

  10         administration presents to us.

  11   Q.    So, in -- in this application, specifically, there was a site

  12         plan submitted, did you review the site plan?

  13   A.    I can't recall.     I’m sure I did.     I go through during the

  14         meeting and I review -- I go down and I review the

  15         information.

  16   Q.    Wouldn't the best way to understand what the characteristics

  17         of this building would be, would be to look at what the

  18         building looks like?     Wouldn't that be the best?
  19   A.    I -- I know what the building looks like.

  20   Q.    I know you do because you've stated exactly, on the record,

  21         that you knew exactly what this building was?

  22   A.    Right.   Because I live in Troy.

  23   Q.    Right.

  24   A.    I drive by there all the time.

  25   Q.    But in your driving by -- in -- in the city, and living in the




                                             20
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2219   Page 22 of 89




   1         city of Troy --

   2   A.    And I've been there.

   3   Q.    -- when -- that is, like, that is sufficiently official enough

   4         for you to see what the dimensions of this property are

   5         without actually looking at the dimensions of the property?

   6   A.    I didn't say that I didn't review -- review that.            I can't

   7         recall.    It was a long time ago.

   8   Q.    Right.    And, you didn't review anything before coming here

   9         today.    Correct?

  10   A.    Right.

  11   Q.    To help refresh your memory about --

  12   A.    No.

  13   Q.    Despite the fact that you're a defendant in a lawsuit?

  14   A.    No, because I recall the hearing.

  15   Q.    Okay.     But you don't recall -- you recall the hearing, but you

  16         don't recall whether or not you looked at the site plan?

  17   A.    I can't recall everything, no.

  18   Q.    Okay.    So, let's move to B "The characteristics which make the
  19         compliance with the dimensional requirements difficult must be

  20         related to the premises for which the variance is sought and

  21         not some other location."      In the case of the June 19th

  22         hearing in this case, was that element satisfied?

  23   A.    I believe so.

  24   Q.    So, that one --

  25   A.    No -- no, I'm saying not there -- I don't believe so.




                                             21
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2220   Page 23 of 89




   1   Q.    Why not?

   2   A.    Because it's not about another location.

   3   Q.    That's -- that's what this says.        This says it has to be about

   4         the location and not another location.

   5   A.    Right.     That's what I mean.    It was --

   6   Q.    So was it -- did they satisfy that requirement that they were

   7         asking about --

   8   A.    Who's they?

   9   Q.    The Plaintiff, Adam Community Center, the applicant, because

  10         they are the ones applying.

  11   A.    No, I don't believe that they satisfied --

  12   Q.    Why did they not satisfy it?

  13   A.    Because, in my judgment, they didn't.

  14   Q.    Why?

  15   A.    I don't -- I'm not going to give you an explanation further

  16         because I can't --

  17   Q.    You're not going to give me?

  18   A.    I don't have all the information in front of me.            I -- I don't
  19         believe they satisfied it.       That was my judgment.

  20   Q.    Why?

  21   A.    Because it is not fulfilling what those words say there.

  22   Q.    Why not?

  23   A.    I don't believe it is.

  24   Q.    Based on what facts or what evidence or what document?             What

  25         did you use to make that determination --




                                              22
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20    PageID.2221   Page 24 of 89




   1   A.    The packet --

   2   Q.    -- other than your -- your desire to say no?

   3   A.    Please lower your voice.

   4                      MR. MOTZNY:     Just listen to the question and answer

   5         to the best of your ability.          That's all.

   6                      THE WITNESS:     From what the City Administration

   7         presented to us and what was in our packet and what the

   8         applicant --

   9                      MS. DOUKOURE:     Did you base it on a factual basis?

  10                      MR. MOTZNY:     All right.     Can you let him finish his

  11         question, too, please?       He was -- he was responding and you

  12         interrupted him.     Let him finish, please.

  13                      MS. DOUKOURE:     Sure.

  14                      THE WITNESS:     I think I'm done.

  15                      MS. DOUKOURE:     Okay.    Did -- did -- I have -- he --

  16         he paused.    I had assumed he was done.        I was not trying to be

  17         rude.

  18                      MR. MOTZNY:     Okay.
  19   BY MS. DOUKOURE:

  20   Q.    Did you base it on a factual basis?

  21   A.    Sure.   And the facts --

  22   Q.    What factual basis?

  23   A.    I don't recall because that was a long time ago.             I -- I -- I

  24         reviewed all the material.       I listened to all the testimony.

  25   Q.    How long did it take you to review all of the material?




                                              23
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2222   Page 25 of 89




   1   A.    That was a long meeting.      It was a long, long meeting.         I

   2         don't recall.

   3   Q.    A lot of people spoke, I do recall that.

   4   A.    Yeah.    I can't answer your question.       I don't recall.

   5   Q.    And, you didn't watch the video to try to refresh your memory?

   6   A.    I've already answered that question.

   7   Q.    Do you believe that you have to make a factual finding, give a

   8         basis?

   9   A.    I believe I read the practical difficulty list of five.                I

  10         amount -- I've already answered this question.

  11   Q.    I'm asking you, do you believe that you have to make a factual

  12         finding and you have not answered this question and if you'd

  13         like, we can play the tape back.        Do you believe that you have

  14         to make a factual finding as to why somebody doesn't qualify?

  15   A.    I read that information --

  16   Q.    I'm asking you a yes or no question.         Do you believe that you

  17         have to make --

  18   A.    I believe --
  19   Q.    -- a factual finding as to why somebody doesn't qualify for a

  20         variance?

  21   A.    I believe a factual finding, in my perspective, is taking the

  22         information, looking at those reasons --

  23   Q.    Mr. Motzny, I'm asking your client a yes or no question.                   Can

  24         you please instruct him to answer yes or no.

  25                     MR. MOTZNY:    If you could answer yes or no, answer




                                             24
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2223   Page 26 of 89




   1         yes or no.    Listen to the question --

   2                      MS. DOUKOURE:    Do you have to make a --

   3                      MR. MOTZNY:    -- and answer to the best of your

   4         knowledge.

   5                      MS. DOUKOURE:   -- factual finding as to why somebody

   6         does not qualify, or some organization does not qualify for a

   7         variance?

   8                      THE WITNESS:    For -- if I'm understanding the

   9         question, the answer is no.       We can take a look at the

  10         information, look at the rules that are summing up the whole

  11         thing.   We don't -- we don't go through Ordinance 1215.B and

  12         say they didn't meet this one, this one, this one, this one --

  13   BY MS. DOUKOURE:

  14   Q.    Do you think somebody is breaking the law when they're asking

  15         for a variance?

  16   A.    I believe it is a relaxation of the law so -- the zoning

  17         ordinance is the law regarding that respective area of

  18         government, so the answer is yes, they're asking to break the
  19         zoning ordinance.

  20   Q.    Is the var --- is there -- is the variance part of the zoning

  21         ordinance?

  22   A.    (no response)

  23   Q.    The process for applying for a variance, is that part of the

  24         Zoning Ordinance?

  25   A.    I -- I don't know.     That's administrative or in the ordinance.




                                             25
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2224   Page 27 of 89




   1         I don't know.

   2   Q.    Is -- are there regulation set forth for applying for a

   3         variance and being granted one?

   4   A.    That's a question for the city government.

   5   Q.    You sit on the Zoning Board of Appeals.         You don't know what -

   6         - you don't know what this is?       You don't know whether or not

   7         there are regulations set forth?

   8   A.    I assume there are.     I don't know what the regulations are.

   9   Q.    Part of your -- part of your job, as the Zoning Board of

  10         Appeals, is not to read and understand the zoning ordinance?

  11   A.    We don't go line by line through the zoning ordinance.

  12   Q.    Yes or no?

  13   A.    No.

  14   Q.    Are you suppose to understand the zoning ordinance?

  15   A.    We're suppose to understand the big picture of what the zoning

  16         ordinance is, not every specific thing, no.

  17   Q.    So, when somebody comes and asks for a variance for 62 --

  18         6.21E, you're not supposed to see what the requirements of
  19         62.1E are?

  20   A.    We're briefed on that by the city administration and the city

  21         attorney.

  22   Q.    So, is that a yes?     You're expected to understand when

  23         somebody is asking for a variance on a specific portion of the

  24         ordinance, you're supposed to understand what they're -- what

  25         that ordinance is?




                                             26
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2225   Page 28 of 89




   1   A.    Yeah.   But we're briefed on it.

   2   Q.    And, you're suppose to understand what they're asking for?

   3   A.    We're briefed on it, yes.

   4   Q.    And, you're suppose to understand that -- but you know whether

   5         or not the zoning -- you understand that there's a zoning

   6         ordinance, yes?

   7   A.    Yeah, I assume the regulations are part of the zoning

   8         ordinance.

   9   Q.    And you -- so then -- but you don't assume that the variance

  10         is part of the zoning ordinance?

  11   A.    Yes, because they can come before us, our board, to request --

  12   Q.    So, it's part of the law then, yes?

  13   A.    It -- we can, according to the practical difficulties --

  14   Q.    I'm asking you, so, the variance -- the variance is written

  15         into the law, how you --

  16   A.    Sure, but --

  17   Q.    So, it's -- it's not --

  18   A.    -- they have to meet the criteria.
  19   Q.    So, it's not breaking the law?

  20   A.    If they don't meet the criteria.

  21   Q.    I'm not asking you that.      I'm asking you whether or not --

  22   A.    It can be -- it can be approved by the board, absolutely, yes.

  23   Q.    So, if it's approved by the board, then you're -- you would

  24         agree that you're not being asked to break the law?

  25   A.    If they're not meeting the criteria --




                                             27
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2226   Page 29 of 89




   1   Q.    I'm asking you --

   2   A.    Yes.

   3   Q.    -- if somebody is asking for a variance --

   4   A.    We don't use that terminology so --

   5   Q.    You used that terminology 15 times at the hearing -- 15 times

   6         at the hearing.

   7   A.    Right.

   8   Q.    So, I'm trying to understand whether you think that everybody

   9         who comes before you is asking -- and asks for a variance, and

  10         according with the zoning ordinance regulations, which is the

  11         process for getting an ordinance -- a variance, correct, to

  12         come in front of the board?

  13   A.    Yes.

  14   Q.    So, everybody that's coming before the board, you're -- you're

  15         assuming that they're asking you to break the law, is what I'm

  16         asking?

  17   A.    Break the regulation, break the zoning ordinance --

  18   Q.    I'm asking if you think that they are asking you to break the
  19         law?

  20   A.    The zoning law, yes.

  21   Q.    So, every person who's ever asked for a variance in front of

  22         you, including the three that were granted -- or two that were

  23         granted that day, asked you to break the law?

  24   A.    The zoning ordinance law?      Yes.

  25   Q.    So, the Zoning Ordinance Law does not have a place in it for a




                                             28
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2227   Page 30 of 89




   1         variance?

   2   A.    That's not true.     We can relax the law based on the

   3         circumstances.

   4   Q.    So, we'd be asking for a relaxation of the law or breaking of

   5         the law?

   6   A.    It's really a relaxation of the law.         Maybe I misspoke.

   7   Q.    So, you -- did you use -- have you ever used that terminology

   8         with any other zoning application before?

   9   A.    I think I probably have.

  10   Q.    Can you recall any specific circumstances --

  11   A.    No.

  12   Q.    -- in which you have, that somebody is asking you to break the

  13         law?

  14   A.    No.

  15   Q.    Fifteen times?

  16   A.    I don't recall.

  17   Q.    If they were qualified for the variance, would they have asked

  18         -- would they have been breaking the law then?
  19                      MR. MOTZNY:     Can you expound on what you mean by

  20         "qualify"?

  21                      MS. DOUKOURE:    If they had been -- if -- instead of

  22         you denying the variance, you had voted to approve it, much

  23         like the lady who came before them, the first hearing of that

  24         date, she was asking for a dimensional variance for her

  25         backyard -- to build, I believe, either a gazebo or some




                                              29
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2228   Page 31 of 89




   1         enclosed structure, not -- I didn't review it, what her

   2         application was.     But she didn't have enough room in her yard

   3         to do it.    You approved that.      You voted to approve that --

   4         that variance.    Was she asking to break the law or no because

   5         she --

   6   A.    I don't recall that circumstance, I can't answer the question.

   7   Q.    But she was -- if -- if she was approved, would she -- would

   8         she still be asking you to break the law?

   9   A.    That's a hypothetical, I can't answer.

  10   Q.    You can answer it because that’s actually what -- what you

  11         said is that you're breaking --

  12   A.    Okay.

  13   Q.    -- you're breaking the law.

  14   A.    I don't recall.

  15   Q.    So, if somebody is qualified for a variance, are they then

  16         also breaking the law?

  17   A.    They're requesting to relax -- for us to break the zoning

  18         ordinance based on a practical difficulty runs with land.
  19   Q.    Do you think people who break the law should be punished?

  20   A.    That's silly.

  21                     MR. MOTZNY:     Objection.

  22                     MS. DOUKOURE:    That's not silly.      I'm trying to get

  23         to your state of mind, Sir.

  24                     MR. MOTZNY:     I will object to the question because

  25         it's not likely to lead to admissible evidence --




                                             30
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2229    Page 32 of 89




   1                    MS. DOUKOURE:     Your objection --

   2                    MR. MOTZNY:     You could file -- you could respond if

   3         you have a response, but, again, listen to the question and

   4         answer if you -- if you can answer it.

   5   BY MS. DOUKOURE:

   6   Q.    Do you think that people who break the law should be punished?

   7   A.    In a criminal matter, sure.

   8   Q.    What about a code violation?

   9   A.    No.

  10   Q.    So, you believe that the --

  11   A.    I do -- punishment is an open-ended question.             Fined, yes.

  12   Q.    That's not a punishment?      Because the city sees it as a

  13         punishment, I'm sure.

  14   A.    I -- I don't know if they've ever used that phrase.             I never

  15         have.

  16   Q.    So, do you think that there should be some consequence for

  17         people who break the law?

  18   A.    For criminal cases, absolutely.
  19   Q.    What about zoning ordinances?

  20   A.    Punishment?    No.

  21   Q.    I didn't say punishment.      I said consequence.         It could be a

  22         ticket, it could be anything.

  23   A.    It's -- we don't -- we're not involved in ticketing.

  24   Q.    I'm not asking you if you're involved in ticketing.             I'm

  25         asking you your state of mind.       You decided this application.




                                             31
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2230   Page 33 of 89




   1         Your state of mind is highly relevant to what was going

   2         through your head when you were making comments --

   3   A.    We approve them --

   4   Q.    -- on the record.

   5   A.    We approve them --

   6   Q.    I'm asking you if you think that somebody --

   7   A.    Lower your voice, please.

   8   Q.    I'm asking you --

   9   A.    Lower your voice -- I have high blood pressure.

  10   Q.    I'm asking you if somebody, who is breaking the law, should

  11         have a consequence to their action?

  12   A.    Not before our Board.

  13   Q.    I'm not asking about for before your Board.          I'm asking about

  14         in general -- do you have kids?

  15   A.    No.

  16   Q.    You don't have any kids?

  17   A.    I already answered your question.

  18   Q.    Have you ever had any children?
  19   A.    I don't have children.      No.

  20   Q.    Have you been to school?

  21   A.    Yes.

  22   Q.    If the teacher sets a rule in a class and somebody breaks it,

  23         should there be a consequence?

  24   A.    Sure, according to the teacher's or principal's office, what

  25         have you, yeah.




                                               32
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2231   Page 34 of 89




   1   Q.    The city sets rules.       If somebody is breaking those rules,

   2         should they have a consequence?

   3   A.    Not regarding our board.

   4   Q.    I'm not asking about your Board.

   5   A.    Sure, if you're speeding, you should get a ticket.

   6   Q.    If you have --

   7   A.    That's a consequence.

   8   Q.    What if you build a structure that's not permitted.            Should

   9         you have a consequence for that?

  10   A.    We sometimes -- yes.

  11   Q.    Okay.

  12   A.    Perhaps.

  13   Q.    So, if there is a rule violation or a violation of the law,

  14         should there be a consequence?

  15   A.    Not in a yes-or-no vote regarding a zoning ordinance.

  16   Q.    I'm not asking about a yes-or-no vote.         I'm asking --

  17   A.    Yes.     Regarding a parking or a speeding ticket, sure.

  18   Q.    I'm not asking you specifically -- the problem is, you don't
  19         want to admit, that you said that my client was breaking the

  20         law and that there should be -- because you see how that looks

  21         for you --

  22   A.    I've never said --

  23   Q.    And I'm asking you --

  24   A.    Sorry.     You're wrong.    I never said that you were breaking the

  25         law.




                                             33
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20    PageID.2232   Page 35 of 89




   1                      MR. MOTZNY:     All right.     Let her finish her

   2         question.

   3                      MS. DOUKOURE:    So, I'm asking you a very straight

   4         forward question.     People who break rules, should they be

   5         punished?

   6                      THE WITNESS:    In most circumstances, yes, and some

   7         no -- not.

   8   BY MS. DOUKOURE:

   9   Q.    If somebody breaks a law of the city, does the city have a

  10         right to bring a consequence on them?

  11   A.    Not in this circumstance, no.

  12   Q.    I'm not asking about this circumstance, Sir.           That is a yes-

  13         or-no question?

  14   A.    If they shoot somebody, yes.

  15   Q.    I'm not asking about if they shoot somebody.

  16   A.    If they ask for relaxation of the law?          No.

  17   Q.    But it's still breaking the law?

  18   A.    It's breaking the Zoning Ordinance that we give permission to
  19         do that or we do not.

  20   Q.    So, they're asking you to break the law?

  21   A.    Break the Zoning Ordinance, which is a form of a law.              It's

  22         regarding can I do this with my property, can I not do this

  23         with my property?

  24   Q.    Let's talk about this church that you belong to.

  25   A.    I don't belong to a church.




                                              34
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2233   Page 36 of 89




   1   Q.    Did you not speak on the record --

   2   A.    I used to --

   3   Q.    -- about your church?

   4   A.    I used to belong to a church that I --

   5   Q.    What church is that?

   6   A.    -- think I referenced.      Woodside Bible Church.

   7   Q.    And where is that located?

   8   A.    Troy.

   9   Q.    What's the address, if you have it?

  10   A.    I don't know.

  11   Q.    Do you know about where it's located?

  12   A.    On Rochester Road in North Troy.

  13   Q.    Do you know the cross street?

  14   A.    Between -- north of Square Lake Road.

  15   Q.    How long were you a member there?

  16   A.    Never.

  17   Q.    You said 30 seconds ago that you used to be a member there.

  18         Now you're saying you were not?
  19   A.    I may have misspoken.      I don't think I said that.

  20   Q.    Yes, I believe you did.

  21   A.    You can play the tape back.

  22   Q.    So -- you -- you -- but you've attended services there?

  23   A.    I did.

  24   Q.    For how long?

  25   A.    I don't know.    Many years.




                                             35
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20    PageID.2234   Page 37 of 89




   1   Q.    More than five?

   2   A.    Yes.

   3   Q.    More than ten?

   4   A.    I'm not sure.

   5   Q.    So, somewhere between five and ten, maybe more?

   6   A.    Yeah.

   7   Q.    You said they built a new church.           Do you remember -- recall

   8         when that was built?

   9   A.    No.

  10   Q.    Because you spoke at length about it on the video.

  11   A.    I didn't speak at length about it.          I mentioned it and then

  12         moved on.

  13   Q.    For five minutes.

  14   A.    Not for five minutes.       Sorry.    You're wrong.

  15                      MR. MOTZNY:     Just answer her questions.       Don’t argue

  16         with her, okay?     Just answer the questions.

  17                      MS. DOUKOURE:    I mean, I'm not sure you can recall

  18         that since you didn't watch the video that I watched
  19         yesterday.

  20                      THE WITNESS:    I recall the meeting or parts of the

  21         meeting.

  22   BY MS. DOUKOURE:

  23   Q.    Do you recall that you said that it was built around 2016?

  24   A.    Nope.

  25   Q.    DO you recall that you said that it was built on the last




                                              36
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2235   Page 38 of 89




   1         usable piece of land in the city of Troy possibly for place --

   2         religious place of worship to build a new property?

   3   A.    I didn't say that.

   4   Q.    You said --

   5   A.    I referenced two churches that bought two of the last large

   6         parcels.

   7   Q.    So, two churches bought two of the last large parcels?

   8   A.    It's true.

   9   Q.    Is what you recall?

  10   A.    Yeah.

  11   Q.    Do you recall when they purchased those?

  12   A.    No.

  13   Q.    Do you know about a date?

  14   A.    No.

  15   Q.    Were you attending -- were you attending church services there

  16         when they built the new building and purchased that land?

  17   A.    I believe I was.

  18   Q.    Did you assist them in purchasing the property?
  19   A.    No.

  20   Q.    Did you advise them?

  21   A.    No.

  22   Q.    Did you look over any of their site plans?

  23   A.    Never.

  24   Q.    Did they come in front of the Zoning Board of Appeals?

  25   A.    Never.




                                             37
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2236   Page 39 of 89




   1   Q.    Do you believe that a -- is it your understanding that a

   2         community center can have a prayer space in it?

   3   A.    I don't recall.     I know we -- we -- I think we addressed that

   4         at the old Marianelli (sp) site and I don't recall, and it's

   5         never come before us again.       So I -- I don't recall.

   6   Q.    Would it surprise you if I told you that the City of Troy's

   7         Community Center has a prayer space in it?

   8   A.    I don't know that that's true.

   9   Q.    Would I -- would it surprise you if I told you that their

  10         website listed as having a --

  11   A.    I don't know that’s true.

  12   Q.    Would a community center that needed -- that wanted a prayer

  13         space inside have to come before the Zoning Board of Appeals?

  14   A.    I don't know.

  15   Q.    Would they be considered a place of worship?

  16   A.    I don't know.

  17   Q.    Who would know that?

  18   A.    City Administration here.
  19   Q.    City administrative who?

  20   A.    I think you already spoke -- you deposed him.

  21   Q.    Mr. Evans?

  22   A.    Uhm-hmm.   I'm sure he can find out.

  23   Q.    What was your purpose for bringing up the large-scale Woodside

  24         Bible Church during a Zoning Board Hearing for a completely

  25         different location?




                                             38
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2237    Page 40 of 89




   1   A.    Just that that church and the Kensington Community Church both

   2         bought -- you have the tape, you reviewed it.             You know my

   3         words.

   4   Q.    I'm asking for your intent, not your words, because, yes, I do

   5         have your words.

   6   A.    Yeah.    If the intent was simply to point out that if you're --

   7         you're a restaurant and you're trying to have an extreme

   8         variance request, I could --

   9   Q.    What makes this variance request extreme?

  10   A.    Fifteen feet of variance on all four sides.          We've never

  11         approved anything like that on a Zoning Board since I've been

  12         on -- for I don't know, perhaps 15 years.          I don't know how

  13         long.

  14   Q.    Is this commercial building in use?

  15   A.    I don't know.

  16   Q.    Was it in use at the time of this hearing?

  17   A.    I don't know.

  18   Q.    But you said you, as a resident of the City of Troy, you're
  19         very familiar with this building because you've been there,

  20         but you don't know?

  21   A.    In use during the time -- just because I've there does not

  22         mean I'm familiar with every business in operation in the City

  23         of Troy.

  24   Q.    Because -- because you used that, a few minutes ago, as a

  25         basis for how you judged a portion of your decision on -- on




                                             39
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20    PageID.2238    Page 41 of 89




   1         this application was your extensive knowledge as a resident of

   2         the City of Troy --

   3   A.    I shopped there when it was a DSW Warehouse and I ate there

   4         one time at the Asian Eatery.          I drive by there now -- do I go

   5         in there and try the door?       No.    I drive by there now.        It

   6         doesn't look like it's in operation.           I don’t think it's been

   7         in operation for quite some time.           I don't know.     Just because

   8         --

   9   Q.    It actually is in operation but --

  10   A.    Just because they have two cars outside doesn't mean that

  11         they're in operation.

  12   Q.    Let's talk about --

  13                    MR. MOTZNY:     Stop.     Just listen to her questions and

  14         answer, okay?    All right?     Let her finish her question, then

  15         you answer, and we move on.

  16                    MS. DOUKOURE:      So, let's talk about when this was in

  17         operation as a DSW warehouse.          Is there a 50-foot setback on

  18         any of the sides of the property?
  19                    THE WITNESS:     I don't know if anything had changed

  20         regarding the building.       I'm not sure.

  21   BY MS. DOUKOURE:

  22   Q.    I'm asking when it was a DSW and you said you were there, and

  23         you have extensive knowledge because you shop there and that

  24         was part of the basis for your decision on this application.

  25         Was there a 50-foot setback at that time?




                                             40
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2239   Page 42 of 89




   1                    MR. MOTZNY:     Just for the record, I object.         That is

   2         a compound question.     There was several questions there.

   3                    MS. DOUKOURE:     There was, actually, only one

   4         question and a statement, but you may answer.

   5                    THE WITNESS:     I didn't -- I didn't pay any attention

   6         because I wasn't on the Zoning Board back then.           I went in a

   7         bought shoes.

   8   BY MS. DOUKOURE:

   9   Q.    But, didn't you say, a few minutes ago, that you use -- that

  10         your extensive knowledge is partly how you based your decision

  11         on this application?

  12   A.    I drive by the building and I've shopped there.           I don't

  13         always look at things about a ZBA.          I do know when the City

  14         Administration presented to us and then your application was a

  15         50-foot setback on every side --

  16   Q.    Is there any setback on that building now?

  17   A.    I don't -- I don't know, I haven't been by there recently.

  18   Q.    Did you review the documents at the ZBA hearing?
  19   A.    Yes.

  20   Q.    Did the documents from the ZBA hearing --

  21   A.    That was a long time ago.

  22   Q.    Okay.   I'm going to get them to you.

  23                    MS. DOUKOURE:     Can you mark this as Plaintiff's

  24         Exhibit No. 1, please?      It might already be marked.

  25                    COURT RECORDER:     Yep, it's marked on it.




                                             41
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2240   Page 43 of 89




   1                    MS. DOUKOURE:     I don't have another copy. I

   2         apologize because I did not expect to have to submit this

   3         today.

   4                    MR. MOTZNY:     Okay.

   5                    COURT RECORDER:     I have a copy in my bag, do you

   6         want to borrow it?

   7                    MS. DOUKOURE:     If I may.

   8                    COURT RECORDER:     Yes.    I'll give you that.

   9                    MS. DOUKOURE:     I'm going to give this to you.          I

  10         have my own.

  11                    COURT RECORDER:     This is my copy.

  12                    MS. DOUKOURE:     Thank you.     I'll give it right back.

  13                    COURT RECORDER:     Okay.

  14                    (At 10:17 a.m., PX1 admitted)

  15   BY MS. DOUKOURE:

  16   Q.    I'm going to give you a few seconds to look through this.

  17   A.    (no response).

  18                    MS. DOUKOURE:     Are you recording this Ms. Kuppa?
  19                    MS. KUPPA:    No, I'm replying to emails.

  20                    MS. DOUKOURE:     Okay.

  21                    THE WITNESS:     I don't have my glasses.        This is very

  22   --

  23                    MS. DOUKOURE:     Would you like to get them?

  24                    THE WITNESS:     I don't have them with me.

  25                    COURT RECORDER:     I have readers.      That might help?




                                             42
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20    PageID.2241   Page 44 of 89




   1                     THE WITNESS:    Well, I'm not going to use someone

   2         else's glasses.     I'm sorry.

   3                     MS. DOUKOURE:    Okay, I mean, we can -- we can pause

   4         this and give you a chance to get your glasses if you think

   5         that's necessary to read --

   6                     THE WITNESS:    I don't -- I don't have reading

   7         glasses.    I have sight vision.      My eyes just --

   8                     MS. DOUKOURE:    No, no.    That's not what I mean.            I

   9         mean, we can pause the deposition if you think that you need

  10         them to read these documents?

  11                     THE WITNESS:    I don't -- I'd have to go get -- at a

  12         doctor.     My eye -- my eye vision --

  13                     MS. DOUKOURE:    I got you.      I got you.

  14                     THE WITNESS:    -- just changed in the last two weeks.

  15         I need to go to an eye doctor, but --

  16                     MS. DOUKOURE:    Your vision changed in the last two

  17         weeks?

  18                     THE WITNESS:    Yeah, pretty significantly.
  19                     MS. DOUKOURE:    That's from the high blood pressure

  20         probably.

  21                     THE WITNESS:    Please -- please --

  22                     MS. DOUKOURE:    I'm not --

  23                     THE WITNESS:    -- don't speculate about my health.

  24                     MS. DOUKOURE:    I'm not.       No, my stepdad has the same

  25         issue.




                                              43
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2242   Page 45 of 89




   1                    THE WITNESS:     Please, don't do it.

   2                    MS. DOUKOURE:     He's had glasses three times this

   3         year.

   4   BY MS. DOUKOURE:

   5   Q.    Did you have your glasses at the time of the ZBA hearing?

   6   A.    I didn't have problems back then.

   7   Q.    You had perfect 20/20 vision at that time?

   8   A.    That's a silly question.      Perfect?      No, I didn't have perfect

   9         vision.   No.

  10   Q.    But you did need glasses?

  11   A.    Not for reading.

  12   Q.    Okay.   Your hostility is noted.

  13   A.    Yours is legendary.     So, what I recall about the hearing was

  14         that --

  15   Q.    Okay, I'm asking you a specific question.          I'd like you to

  16         answer my question.

  17   A.    Okay.

  18   Q.    Looking at what is marked as -- I'm going to -- just for the
  19         record, what I have given him is the Zoning Board of Appeals

  20         application it's marked as Plaintiff's Exhibit 1.            This was

  21         the application that was submitted for the hearing, which you

  22         should have gotten at your packet.          We are looking, Mr.

  23         Motzny, for your notes at the same exhibit we looked at Mr.

  24         Evans, which is marked as Exhibit B in the Zoning Board

  25         application.    If we're looking at this exhibit, can you see




                                             44
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2243   Page 46 of 89




   1         the -- the subject property?

   2   A.    Yes.

   3   Q.    Can you see the boundary lines on the subject property?

   4   A.    I believe so, yes.

   5   Q.    Is there parking up to -- is there any -- scratch that.

   6         Strike that.    Is there any -- is -- is -- is there any setback

   7         on any portion of the property according to this exhibit?

   8   A.    I believe so.

   9   Q.    What -- where is the setback?

  10   A.    I can't read that print.

  11   Q.    I'm -- I'm confused by what you mean print.          We're looking at

  12         a diagram.

  13   A.    Right.   But there's information here.        I'm not -- I know

  14         there's setback because it's not up against all the property

  15         lines.

  16   Q.    Is it up -- the building.      Correct?

  17   A.    Right.

  18   Q.    Okay.    So, can you tell from this diagram whether there is any
  19         setback from the -- I'm trying to look for the demarcation.

  20         So, according to this, the location map, at the top North is

  21         up, South is down, East is to the right and West is to the

  22         left.    Is that correct?

  23   A.    Right is to the what?

  24   Q.    Right is to the East.

  25   A.    I don't believe that's correct because the parking lot is over




                                             45
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2244    Page 47 of 89




   1         here.

   2   Q.    There's parking lot on two sides of this building.             According

   3         to this map, there is a marcation on it in the top right-hand

   4         not-quite corner where it says location map, it says North is

   5         up.   Is that correct?

   6   A.    From Exhibit No. B?

   7   Q.    That is correct.      There's like a little tiny arrow with a

   8         circle around it.      Below it, it says North.

   9   A.    The large parking lot is on the --

  10   Q.    That's not what I'm asking you.

  11   A.    I see that, yes.

  12   Q.    Is that correct?

  13   A.    It seems to me that --

  14   Q.    So, on the East side of this property, that would be what

  15         road?    That would be Rochester Road, correct?

  16   A.    Yeah, okay.    Yes.

  17   Q.    So, that's on the right side of the property.             Correct?

  18   A.    Uhm-hmm.
  19   Q.    On the back side of this property, what is located there?

  20   A.    (no response).

  21   Q.    That would be the left side of the paper?

  22   A.    Lines.

  23   Q.    That's the property margin -- or the property -- I'm sorry,

  24         margin is not the appropriate word.         That's the property

  25         boundary line.     Is that correct?




                                             46
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2245   Page 48 of 89




   1   A.    Yes, I think that's correct --

   2   Q.    Do you recall --

   3   A.    -- there's a wall there.

   4   Q.    A little wall.     Correct?

   5   A.    Not a little.    It's pretty tall.

   6   Q.    Okay.

   7   A.    I don't know, five feet.

   8   Q.    You said "little wall."       I just reiterated your words.        Do you

   9         know what's on the other side of that wall?

  10   A.    I didn't say little wall.       I said wall.

  11   Q.    Do you recall what's on the other side of that wall?

  12   A.    Houses.

  13   Q.    Residential property.      Correct?

  14   A.    Right.

  15   Q.    So, can you -- what are those little tick lines on the edge of

  16         that property line?

  17   A.    I don't know.    Parking spots?

  18   Q.    Parking spots.    Do the parking spots appear from this diagram
  19         to go all the way to the edge of the property line?

  20   A.    Yes.

  21   Q.    Is there parking permitted in the setback of a commercial

  22         building?

  23   A.    In a setback of a commercial building?         We never have

  24         addressed that, I don't believe on the Zoning Board.

  25   Q.    You've never addressed parking -- are you -- are you aware --




                                             47
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2246   Page 49 of 89




   1   A.    Within the setback that's been -- like the variance has been

   2         granted.

   3   Q.    So, there's a variance on this building?

   4   A.    I don't believe so, but I don't know.         I never did the

   5         research.

   6   Q.    So, when somebody came before you for a Zoning Board of Appeal

   7         Application, you don't research the property at all?

   8   A.    I do.

   9   Q.    But you didn't research this property?

  10   A.    The night of the meeting.       I didn't want to prejudge anything.

  11         So, I went through with extensive overview by the City

  12         Administration, with a very extensive packet --

  13   Q.    And what do they talk about in that interview -- that

  14         overview?    What exactly was talked about?

  15   A.    What the -- what the setbacks are for a commercial property,

  16         which you were there for versus a house of worship, which are

  17         different.     That's what I based my vote on because there was

  18         no practical difficulty running with the land for a 50-foot
  19         variance on all five -- four sides.         Seven to zero vote.

  20   Q.    I recall.

  21   A.    Yeah.

  22   Q.    I recall.

  23                      MR. MOTZNY:     Again, just answer what she asks you,

  24         okay?

  25                      MS. DOUKOURE:    I recall the entire thing and I've




                                              48
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20    PageID.2247   Page 50 of 89




   1         watched the video multiple times, so, has the Department of

   2         Justice, by the way.      I don't know if Mr. Motzny told you that

   3         or not, but --

   4                     THE WITNESS:    Is that a question?

   5   BY MS. DOUKOURE:

   6   Q.    I'm asking you whether or not a commercial building requires a

   7         variance to have parking in a setback?

   8   A.    I don't believe so, but --

   9   Q.    What if I told you that Mr. Evans stated the opposite of what

  10         you've stated?

  11                     MR. MOTZNY:    Objection.       That assumes facts not in

  12         evidence.

  13   BY MS. DOUKOURE:

  14   Q.    What if I told you Chapter 13 -- Section 13.06 C3 states "that

  15         pavement for a commercial building must be 10-feet from a

  16         single-family home?"

  17   A.    That's what I'm recalling, now, that you're sharing that with

  18         me.   Which, I think my initial answer kind of lent to that.
  19   Q.    I -- I don't think -- I mean, we'll agree to disagree on that.

  20         Is this parking lot paved all the way to the edge of the

  21         property?

  22   A.    I'm not sure now.     I think it was when I was eating there once

  23         and shopping there.     I don't recall seeing gravel.

  24   Q.    That's not something that you would necessarily needed to look

  25         into prior to deciding whether or not a variance is necessary?




                                             49
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2248   Page 51 of 89




   1   A.    No.

   2   Q.    So, according to E, "The proposed variance will not be harmful

   3         or alter the essential character of the area which the

   4         property is located."      You don't think that part of the

   5         essential character is whether or not this is already paved

   6         for parking?

   7   A.    I don't -- I don’t believe that that was the aspect of what

   8         the Board even -- we didn't even discuss that that night.                 You

   9         didn't bring it up and I don't think it was part of the

  10         application --

  11   Q.    I mean, I disagree that I didn't bring it up because we talked

  12         extensively on it in that hearing.

  13   A.    About parking?

  14   Q.    Yes, Sir.

  15   A.    Just -- I think enough parking is what I recall.

  16   Q.    No, that's --

  17   A.    That was a long time ago.      I don't recall.

  18   Q.    It was a long time ago and we haven't reviewed anything so --
  19         Do you notice anything about the site plan, possibly that it

  20         was approved by the City of Troy?

  21   A.    That it was approved?

  22   Q.    Yes.

  23   A.    I assume since it was in our packet, that it was.

  24   Q.    I mean, this was submitted by my client.          This was not

  25         submitted to you by the City.




                                             50
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2249   Page 52 of 89




   1   A.    Okay, I'm sorry.     I don't -- what was the question?

   2   Q.    Do you notice that -- that -- there's stamps on it indicating

   3         that it was received and approved by the City?

   4   A.    (no response)

   5   Q.    Are you familiar with those types of markings?

   6   A.    We really -- we really don't --

   7   Q.    Consider that?

   8   A.    -- consider that, yeah.      I mean, there was a Board member

   9         recently who mentioned another application, but it wasn't part

  10         of what we process.

  11   Q.    Excuse me, I'm sorry.      At the time that you give a denial or

  12         approval, for a zoning variance, pursuant to your official

  13         duties, do you ever state on the record the reasons why the

  14         variance was either granted or denied?

  15   A.    Yes.

  16   Q.    In this case, do you recall stating anything as to why?

  17   A.    I do not.    A long time ago.

  18   Q.    If you -- you've just looked through the application again.
  19         Correct?

  20   A.    I mean, I glanced -- I mean, not every page.

  21   Q.    Would you like a few minutes to review it?

  22   A.    No.

  23   Q.    I'd like to know why you denied the variance for an

  24         application?

  25   A.    I already told you.     I answered that question.




                                             51
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2250   Page 53 of 89




   1   Q.    You told me it was your belief, but you didn't tell me

   2         anything about what your belief was based on.

   3   A.    That's not true.

   4   Q.    What did you say?

   5   A.    I think this will be the third time, maybe the fourth I'll

   6         state it so, maybe, we can get it for sure on the record here.

   7         We get a list of practical difficulties, the Zoning Ordinance

   8         says they have to meet -- you have to meet all -- you can't

   9         not meet all five of those.       The Board did not believe that

  10         you --

  11   Q.    I'm not asking about the Board.       I'm asking about you?

  12   A.    It was a seven to zero vote.

  13   Q.    I'm asking about your vote only?

  14   A.    I voted --

  15   Q.    You can't testify to other people's votes so I'm asking you

  16         about your vote --

  17   A.    The Board and myself --

  18   Q.    I'm asking about your vote?
  19   A.    Please, lower your voice.      I'm not going to ask you again.

  20   Q.    Please, answer the questions that I'm asking you.

  21   A.    Please, lower your -- you don't have to yell at me.

  22   Q.    I'm not yelling.

  23   A.    Yes, your voice is elevated.

  24   Q.    You may not like my tone, but I’m not yelling.

  25   A.    It's elevated.




                                             52
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2251   Page 54 of 89




   1                     MR. MOTZNY:     Can we take a break?

   2                     MS. DOUKOURE:     Sure, that would be great.       Maybe we

   3         could review our packet in the meantime.

   4                     (At 11:04 a.m., deposition recessed)

   5                     (At 11:14 a.m., deposition reconvened)

   6   BY MS. DOUKOURE:

   7   Q.    Mr. Clark, I -- have you had a chance to review the

   8         application to your satisfaction?

   9   A.    I've reviewed parts of it.

  10   Q.    Did you need more time to review?

  11   A.    No, because we're going to be talking about these five items.

  12   Q.    That, and some other things, but yes.

  13   A.    Okay.

  14   Q.    So, with regards to Statement of Practical Difficulty letter

  15         A, "The exceptional characteristics of the property for which

  16         the variance is sought, make compliance with dimensional

  17         requirements substantially more difficult than would be case

  18         for the great majority of properties in the same zoning
  19         district.    Characteristics of the property which shall be

  20         considered include exceptional narrowness, shallowness,

  21         smallness, irregular shaped topography, vegetation, other

  22         similar characteristics."      Did Adam Community Center, in their

  23         application packet, satisfy this requirement?

  24   A.    I don't believe so.

  25   Q.    Why?




                                             53
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2252   Page 55 of 89




   1   A.    Because this talks about a irregular shape, smallness,

   2         shallowness, narrowness, topography, vegetation and other

   3         similar characteristics.       It -- the parcel itself is perfectly

   4         good and there's not a problem that is running with the land.

   5         That's what we consider and putting a building that doesn't

   6         fit the zoning setbacks does not -- we deny these type of

   7         requests all the time.

   8   Q.    So, they don't submit A because the shape of the property is

   9         fine?

  10   A.    Right.

  11   Q.    Is there already a building on the property?

  12   A.    I believe it is now.     I haven't been by there in a couple

  13         days.

  14   Q.    Was there a building on the property at the time of this

  15         hearing?

  16   A.    Yep.

  17   Q.    Went?

  18   A.    Uhm-hmm.
  19   Q.    Is that a yes?    I'm sorry.

  20   A.    Went?    What do you mean went?

  21   Q.    When this hearing took place.

  22   A.    Yes.

  23   Q.    You can't say uhm-hmm just because it reads both as yes and no

  24         on the transcript.

  25   A.    I'm not used to that so --




                                             54
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2253   Page 56 of 89




   1   Q.    I know -- I know.     It's a common thing.      But on the

   2         transcript, it reads umm-hmm and uh-uh read exactly the same.

   3         But there is a building on this property at the time of the

   4         hearing.   Correct?

   5   A.    Yes.

   6   Q.    Substantially large building?

   7   A.    It's a good size building.

   8   Q.    Where -- was Adam Community Center asking to make any changes

   9         to the building?

  10   A.    I don't believe so.

  11   Q.    With regards to number -- not number -- letter B, "The

  12         characteristics which make compliance with the dimensional

  13         requirements difficult must be related to the premises for

  14         which the variance is sought, not some other location."              Did

  15         they satisfy that requirement?

  16   A.    I don't believe so because of the setbacks.          It's a different

  17         type of application.

  18   Q.    Were they asking for something related to the property at
  19         issue in this case?     Were they asking for a variance based on

  20         that property?

  21   A.    Sure.

  22   Q.    Were they asking for a variance based on the property next

  23         door?

  24   A.    I don't believe so.

  25   Q.    Were they asking for --




                                             55
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2254   Page 57 of 89




   1   A.    Well, I'm not sure about that.         I can't recall 'cause there is

   2         a pizza place, I believe, right there.

   3   Q.    Did we talk about the pizza place in the hearing?

   4   A.    I don't recall.

   5   Q.    Does this application talk about the pizza place?

   6   A.    I don't recall.

   7   Q.    Did you just look through it?

   8   A.    This is a very thick packet.         I don't know if it's in here or

   9         not.

  10   Q.    Were they asking for a -- were they discussing at that hearing

  11         or in this application packet any other property other than

  12         the subject property?

  13   A.    I don't believe so.

  14   Q.    So, they're asking for a variance based on the characteristics

  15         of this property.     Is that correct?

  16   A.    Right.

  17   Q.    But you're saying that B is not met despite the fact that they

  18         were not talking about some other location but the location?
  19   A.    Well, I didn't see -- did not see dimensional requirements,

  20         that operative word there.

  21   Q.    You didn't -- that is not the operative word here.

  22   A.    I believe it is.

  23   Q.    Related to --

  24   A.    It's my opinion.

  25   Q.    That's your opinion that the dimensional requirements --




                                             56
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2255   Page 58 of 89




   1         because the actual things -- "The characteristics which makes

   2         compliance with dimensional requirements difficult must be --

   3         must is an actual operative word -- must be related to the

   4         premises for which the variance is sought and not some other

   5         location."    Is it your belief that you can read only half of

   6         the requirement and make a determination?

   7   A.    No, I mean, I actually don't think I even used this Item B as

   8         precursor for my vote.      I don't recall that.      I definitely

   9         know Item A and then I think there's a couple more here.

  10   Q.    So, you don't believe that you have to make a basis on each

  11         and every five factual basis's that are set forth here?

  12   A.    The applicant can be denied if any one of these are not in

  13         compliance.

  14   Q.    So, it's your requirement that they have to meet all five --

  15         your belief that they have to meet all five requirements?

  16   A.    Yes.   The City Ordinance says that.

  17   Q.    But this application says "The practical difficulty must be

  18         clearly related to as many of the five standards as possible."
  19   A.    I'm just telling you what the City Ordinance says.

  20   Q.    Where in the City Ordinance does it say that?

  21   A.    I was briefed by the city attorney and that -- told me that

  22         that is in the City Ordinance.

  23   Q.    So, you remember that but you don't remember whether or not we

  24         talked about the pizza place?

  25   A.    Ma'am, I don't remember what the weather was that night, so,




                                             57
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2256   Page 59 of 89




   1         no.

   2   Q.    But you remember specifically that they told you that you had

   3         to meet all five requirements?

   4   A.    I've been on the Zoning Board for quite some time, so, we do -

   5         - we are briefed regularly.

   6   Q.    But you can't tell me where in the Zoning Ordinance?

   7   A.    No.

   8   Q.    Do you ever read the Zoning Ordinances?

   9   A.    Many years ago.

  10   Q.    Do you ever refer back to them when you're assigning your

  11         applications?

  12   A.    No, I look at these items and this is what Board uses --

  13         myself.

  14   Q.    But these are related to the ordinance?

  15   A.    Yeah, they sum up the ordinance.

  16   Q.    They sum up the ordinance?

  17   A.    Yeah, it's a summary of what the ordinance say.

  18   Q.    And so Number -- Letter C, "The characteristics which make
  19         compliance with dimensional requirements shall not be of a

  20         personal nature."

  21   A.    Right.

  22   Q.    Do they meet this requirement?

  23   A.    I don't think I even considered that because I don't believe

  24         it was of a personal nature.

  25   Q.    You don't believe it was of a personal nature?




                                             58
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2257   Page 60 of 89




   1   A.    No.

   2   Q.    So, they --

   3   A.    Normally --

   4   Q.    -- they may have met the requirement.         You just don't know

   5         because you didn't consider it?

   6   A.    I don't recall what I considered back then on every dimension.

   7         We were briefed that night, so, I don't recall.

   8   Q.    You don't recall?

   9   A.    No.

  10   Q.    So, it's your testimony that you don't recall your decision,

  11         at all, that night?

  12   A.    I remember what my decision was.

  13   Q.    No.

  14   A.    I don't recall every aspect of my decision that night.

  15   Q.    Do you recall any aspects of your decision that night?

  16   A.    Sure.   I just answered one of them.        Item A.

  17   Q.    And that was based on reviewing this because you -- or your

  18         decision that night?     Because you couldn't tell me before you
  19         reviewed this application.

  20   A.    Because we always have this information before us.

  21   Q.    And when you're looking at this and you're being briefed by

  22         the City, do you take any notes?

  23   A.    I already answered your question.

  24   Q.    That was a no.    Correct?

  25   A.    I already answered -- answered that question.




                                             59
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2258   Page 61 of 89




   1   Q.    Your question -- your answer was a no.         Correct?

   2   A.    Yes.

   3   Q.    So, when you're briefed by the City about how to decide on

   4         these votes, who briefs you?

   5   A.    I already answered that question, too.

   6   Q.    Please, refresh my memory.

   7   A.    Mr. Evans and sometimes Mr. Motzny.

   8   Q.    And anybody else besides Mr. Motzny if he's not available?

   9   A.    Another member of the City Attorney staff.

  10   Q.    Okay.   But it's always an attorney and -- and Mr. Evans?

  11   A.    Not always.    Mr. Evans can't always be there so, another --

  12         other people have rotated in, but it's been a long time since

  13         we haven't had Mr. Evans.

  14   Q.    Okay.   And when they're going over and they're briefing you,

  15         it's at the public hearing.       Correct?

  16   A.    Not at the public hearing, before the public hearing.

  17   Q.    Before it starts?

  18   A.    Yes.
  19   Q.    Okay.   And, do they brief you with regards to each and every

  20         application that's being heard that day or just in general?

  21   A.    No, each one very extensively.

  22   Q.    And, do they advise you about whether they think that it is --

  23         as to their opinion --

  24   A.    No.

  25   Q.    -- of whether it meets the appeals process?




                                             60
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2259   Page 62 of 89




   1   A.    No.    I've answered it.

   2   Q.    Well, I wasn't finished with my question, so, I wanted to make

   3         sure you heard the whole question before you answered.             What

   4         information do they give you with regards to A for this

   5         application?     When you were briefed, what information were you

   6         briefed about with regards to Letter A on the statement of

   7         practical difficulty with regards to this specific

   8         application?

   9   A.    They don't say A is this and B is that, regarding the packet,

  10         that they deliver to us electronically or the night -- what --

  11         what they do, this is for the Board and myself to take the

  12         information in --

  13   Q.    Okay, so, how do you analyze it?

  14   A.    -- and apply this?

  15   Q.    How do you analyze it?

  16   A.    I think about it.

  17   Q.    How?     Like, what's your process?

  18   A.    I think we've addressed this quite a few times.           The
  19         information is presented to us.

  20   Q.    Uhm-hmm.

  21   A.    It was also in the packet.

  22   Q.    Right.     I know what information you got.       I know how you --

  23   A.    Our Board colleagues discuss it.        Oftentimes, Board colleagues

  24         will say, well, Item A this --

  25   Q.    Did you do that for this application?




                                             61
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20    PageID.2260   Page 63 of 89




   1   A.    I don’t recall.       It's on the videotape.

   2   Q.    That was at the hearing.

   3   A.    No, we don't consult ahead -- ahead of time.

   4   Q.    But you're being -- but you're briefed by the City ahead of

   5         time?

   6   A.    No.

   7   Q.    That's what I asked you.

   8   A.    I told you before the public hearing meeting at the meeting,

   9         which you were at --

  10   Q.    Right.

  11   A.    That's the only briefing I ever received.

  12   Q.    Is during the actual open hearing?

  13   A.    No, it's not -- well not, no.

  14   Q.    It's during the open meeting?

  15   A.    You're being -- the open meeting.           That is correct.    You're

  16         using wrong terminology.       So, I'm just --

  17   Q.    I mean, I don't work for the City and I'm not on ZBA so, I'm

  18         trying to do the best that I can.
  19   A.    It is the law.

  20   Q.    It is the law?       The open hearing -- the open meeting is the

  21         law?     How --

  22   A.    And then there' a hearing -- public hearing.

  23   Q.    Right.    So, before they call our case or our application,

  24         you're being briefed right there, at the open hearing?

  25   A.    Not before.       After your case is called.




                                             62
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2261   Page 64 of 89




   1   Q.    Right.     Which, when does the hearing start, before or after

   2         the case is called?

   3   A.    After.     Immediately after.

   4   Q.    So, you call the case, then the hearing starts?

   5   A.    We get briefed, we call the petitioner forward, you spoke.

   6   Q.    So, you're briefed before you call the case?          Because I think

   7         that's where the confusion is.       You're using the wrong

   8         terminology.

   9   A.    No, it's not correct.      The open meeting is the totality of the

  10         meeting that night.

  11   Q.    Correct.

  12   A.    We open the meeting.     I call the case.      The City

  13         Administration briefs us.

  14   Q.    And ,that's part of the case -- that's part of the hearing,

  15         right, the briefing?

  16   A.    It's not a hearing.     The public hearing is following --

  17         immediately following a part of it. They --

  18   Q.    So, you don't put any facts on the record at the hearing?                 The
  19         City -- when we go for a Zoning Application, there's a

  20         hearing, but the City has put no evidence on at the hearing.

  21         The only person putting evidence on is the -- is the applicant

  22         is what you're saying?

  23   A.    No.   I'm sorry.    I've said this many times.       Mr. Evans will

  24         brief us.

  25   Q.    At the meeting?




                                             63
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2262   Page 65 of 89




   1   A.    At the meeting after I gave the meeting open --

   2   Q.    Right.

   3   A.    -- and I call the case.

   4   Q.    And you call the case.

   5   A.    And then Mr. Evans goes with information that may be in our

   6         packet, maybe meets some new information based on what a Board

   7         Member asks.    You know, can you, please, show us another map

   8         of the area?     Boom, there it goes on the screen.         And then we

   9         then close that portion out, call the applicant's

  10         representative, which was you.

  11   Q.    But that's still part of the hearing.         Correct?

  12   A.    It's -- the public hearing is very specific.          Then after -- if

  13         I can finish -- after the applicant's representative speaks,

  14         we ask them to sit down and then I open up public hearing.

  15         That's the very specific period of time.

  16   Q.    Only when the public speaks?

  17   A.    Right.

  18   Q.    Maybe that's where the confusion is.
  19   A.    Well, you were there.

  20   Q.    I mean, I was.     But usually when you call the case, that's

  21         when the hearing starts.      Because everybody has to put

  22         evidence on the record at the hearing.         That's required by law

  23         and I understand that you're not an attorney, but that's

  24         required by law.     There has to be a factual basis put on the

  25         record.   That's why we're allowed to appeal this in Circuit




                                             64
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2263   Page 66 of 89




   1         Court.   Have you ever been appealed in Circuit Court before?

   2                      MR. MOTZNY:     What is it -- are you asking if the

   3         ZBA's been appealed or if Mr. Clark's been appealed?

   4                      MS. DOUKOURE:     Any of the decisions that he's been

   5         part of on the ZBA.

   6                      THE WITNESS:     I don't believe so.    I believe there

   7         was a lawsuit, but I don't -- I think it was perhaps

   8         dismissed.

   9                      MS. DOUKOURE:    When was that lawsuit?

  10                      MR. MOTZNY:     Just answer the question.

  11                      THE WITNESS:     No, I don't believe so.

  12                      MS. DOUKOURE:    When was that lawsuit?

  13                      THE WITNESS:    I don't know.

  14                      MS. DOUKOURE:    Was it -- it's been since 2000?

  15                      THE WITNESS:    Yeah.

  16                      MS. DOUKOURE:    Who sued you?     Who sued the ZBA?

  17                      THE WITNESS:    I don't recall the man's name.

  18                      MS. DOUKOURE:    It was an individual or an entity?
  19                      THE WITNESS:    I don't know.

  20                      MS. DOUKOURE:    Do you know what the basis of that

  21         lawsuit was?

  22                      THE WITNESS:    A denial of a hotel.

  23                      MS. DOUKOURE:    Was it more than five years ago?

  24                      THE WITNESS:    Thereabouts.     I don't know.

  25                      MS. DOUKOURE:    Was it less than ten years ago?




                                              65
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2264   Page 67 of 89




   1                      THE WITNESS:    Yes.

   2                      MS. DOUKOURE:    Was it more than three years ago?

   3                      THE WITNESS:    I don't think -- I think so.

   4                      MS. DOUKOURE:    Less than three years ago?

   5                      THE WITNESS:    No, I think more than --

   6                      MS. DOUKOURE:    More than three?

   7                      THE WITNESS:    I believe so.

   8                      MS. DOUKOURE:    But less than ten?     Possibly more

   9         than five?

  10                      THE WITNESS:    Yes.

  11                      MS. DOUKOURE:    Was it in State or Federal Court, if

  12         you recall?

  13                      THE WITNESS:    I don't -- I'm not involved in this,

  14         I'm not going to answer that question.         I can't.

  15                      MR. MOTZNY:     If you don't know, it's okay --

  16                      THE WITNESS:    I don't know.

  17                      MR. MOTZNY:    -- to say I don't know.

  18                      MS. DOUKOURE:    Yeah, I mean, yeah, you can say you
  19         don't know, but --

  20                      THE WITNESS:    I don't know.

  21                      MS. DOUKOURE:    You brought it up.

  22   BY MS. DOUKOURE:

  23   Q.    So, what information did Paul Evans give you on that day, that

  24         you used when you were trying to make your determination on

  25         item -- line item number -- line item Letter A?




                                              66
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2265   Page 68 of 89




   1   A.    He doesn't give us specific information regarding these five

   2         items.

   3   Q.    I understand that.

   4   A.    It's the total information and then we apply these rules.

   5   Q.    Right.    I'm asking you what information that he gave you did

   6         you apply to Item A?

   7   A.    I think I already addressed that.

   8   Q.    I don't think you did.

   9   A.    I talked about shallowness.       It wasn't irregularly shaped.

  10         It's a perfectly good --

  11   Q.    How do you make that determination?         What document or what

  12         specific information did you use?

  13   A.    Information in this packet and on the overhead.

  14   Q.    What specific information in this packet?

  15   A.    The diagram -- the --- the picture of the house.            He talks

  16         about the setbacks -- I mean the building.          He goes over very

  17         specifically what the zoning requirement is and this building

  18         is -- you were applying for a different set of rules.
  19   Q.    Did you use the diagram in this packet?

  20   A.    Yeah, I looked at everything that night.

  21   Q.    Okay.    I mean, that's really all I'm asking.        I'm not asking

  22         for -- when I'm asking that question, that's what I'm asking.

  23         I'm asking you what did you look at?

  24   A.    I looked at everything.

  25   Q.    And, what about that diagram -- strike that.          What did you --




                                             67
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2266   Page 69 of 89




   1         what information, that you were given in totality that night,

   2         did you use?    What specific information did you use when

   3         making a consideration on Line Item B?

   4   A.    He talked -- he talked about the dimensional requirements for

   5         that parcel, for that building.         That's what I recall.      I

   6         don't recall anything else.

   7   Q.    Just the dimensional requirements?

   8   A.    The setback requirements.      I think he also talked about square

   9         footage.

  10   Q.    Of the building or of the outside, if you recall?

  11   A.    I think the building, too.

  12   Q.    Maybe both?

  13   A.    Perhaps both.    I'm not sure.       I'm sure that probably was the

  14         case, but I'm not sure a 100%.

  15   Q.    Sure.   That's fair.    What specific information did you look at

  16         in the packet or the information that was given to you in the

  17         briefing that you utilized -- you said that you did not

  18         consider C?
  19   A.    I don't recall that I did.

  20   Q.    Okay, so let's move on to D.

  21   A.    I don't believe -- I don’t think I applied this one either

  22         because it wasn't related to -- your organization doesn't own

  23         that building, the (inaudible) is not current and there wasn't

  24         anything built by the old -- the previous owner that made an

  25         issue --




                                             68
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2267   Page 70 of 89




   1   Q.    Okay.

   2   A.    -- from what I recall.

   3   Q.    So you -- so, they may have satisfied that requirement?

   4   A.    Perhaps.

   5   Q.    What information did you specifically look at when you made

   6         your determination on Line Item E?          And -- well, strike that.

   7         First, did Line Item E come out in favor or against Adam

   8         Community Center?

   9   A.    I think there was a lot of debate amongst Board members and I

  10         factor that into my vote.      There was a conversation about

  11         traffic on public streets because the perspective was this was

  12         a -- going to be a very high impact operation and that that

  13         abuts a residential area.      Public safety, I think, came into

  14         factor.    I may have considered that regarding the traffic

  15         'cause then you're worried about kids getting hit and so

  16         forth.     There was some concern by residents about property

  17         values, so, I think I considered that.         Comfort, there was a

  18         lot of resident opposition, even though there were some that
  19         were in favor.     And, I think just the general welfare of the

  20         inhabitants of that neighborhood, namely, once again, a high-

  21         impact building so close to a residential area.

  22   Q.    How many -- if you recall, how many -- how many residents --

  23         (clears throat) I'm sorry, I'm losing my voice.           How many

  24         residents spoke out against the granting of this variance?

  25   A.    Quite a few from that neighborhood as I recall.           I don't --




                                             69
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2268   Page 71 of 89




   1         you mean -- you want a number?        I can't do that.

   2   Q.    What if I told you that the only person -- the only resident

   3         from that neighborhood that spoke out against the variance was

   4         one person.

   5   A.    I'm sorry.     That's not correct.    There were at least two that

   6         I recall that lived right behind the building.

   7   Q.    Two -- two residents from one home.

   8   A.    I know that there was resident's opposition so, I can't give

   9         you a number.

  10   Q.    There are -- do you know how many homes that are behind that

  11         building?

  12   A.    Quite a few.

  13   Q.    Five.

  14   A.    It's not just abutting directly the building --

  15   Q.    Right.

  16   A.    -- it's the whole neighborhood.

  17   Q.    How -- okay.    What if I told you -- and I've reviewed the tape

  18         and the addresses given by people -- that only one person from
  19         that neighborhood -- that entire neighborhood -- spoke out

  20         against the variance?

  21   A.    I'm sorry.     I don't recall that.     It's not my recollection.

  22   Q.    What specifically about the property value gave you pause with

  23         regards to B?

  24   A.    I have a long career of making sure that high-impact buildings

  25         don't come right up to a neighborhood and that's what -- what




                                             70
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2269   Page 72 of 89




   1         I considered.

   2   Q.    Is a restaurant with a 300-seating capacity considered a high-

   3         impact property?

   4   A.    No, because it isn't necessarily open late, and I didn't have

   5         a vote on that.

   6   Q.    Is there a regulation that requires it not to be open late?

   7   A.    I'm not sure.

   8   Q.    What about a restaurant with a liquor license?

   9   A.    It --

  10   Q.    It seats 300 or more people and can be rented out as a hall.

  11         Would that create a high-impact building?

  12   A.    Based on the circumstances.       I -- I don't know.

  13   Q.    What about this specific building?

  14   A.    No, it was a family restaurant.

  15   Q.    No, it had a liquor license.

  16   A.    It was a family restaurant.

  17   Q.    Do you know that for a fact?

  18   A.    Yeah, I was there before.
  19   Q.    Okay.   Does it have a -- did it -- was it zoned or was it --

  20         was it -- did it have an occupancy permit for a large --

  21   A.    I don't know.

  22   Q.    Would you be able to tell that from the --

  23   A.    I don't believe so.

  24   Q.    What if it's on there?

  25   A.    I don't believe -- I don't believe it's in there.




                                             71
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2270   Page 73 of 89




   1   Q.    It is.     Look at --

   2   A.    Okay.

   3   Q.    Let's refer to Exhibit B again.       It's still Exhibit -- it's

   4         Plaintiff's Exhibit 1, demarcated as Exhibit B.           Under code

   5         analysis.

   6   A.    Uhm-hmm.

   7   Q.    Article 3, Use Group Classification.         Use Group A3.     Is it

   8         there?

   9   A.    I can't read that.

  10   Q.    Would you have been able to read it on the date of the

  11         hearing?

  12   A.    Yes.     I've already answered that question.       My eyesight has

  13         gotten very bad in the last couple weeks.

  14   Q.    Do you know what an A3 Use Group is?

  15   A.    No, not specifically and Mr. Evans briefs us on the various

  16         specifics of the ordinance.

  17   Q.    If you're tasked with the ZB- -- through the ZBA with

  18         considering the current characteristics in conjunction with
  19         the proposed use and you're considering impact, do you feel

  20         that the current use is an important factor?

  21   A.    I don't know that's a current use.

  22   Q.    I'm asking you, do you think that the current use of a

  23         building, when you're considering an application and you're

  24         supposed to consider it -- the current use, the current

  25         characteristics with the proposed use, do you feel that the




                                             72
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20    PageID.2271   Page 74 of 89




   1         current use is an important characteristic of that analysis?

   2   A.    I think it's something to be considered in the total picture.

   3         Once again, we go back to the five --

   4   Q.    I'm asking --

   5   A.    items.

   6   Q.    -- a yes-or-no question.

   7   A.    I just answered --

   8   Q.    Yes or no, is -- when the requirement is --

   9   A.    No, because this is a different zoning set of rules.

  10   Q.    But the variance it says -- itself, the variance analysis

  11         pursuant to the variance rules and regulations set forth by

  12         the City of Troy, do you feel that you have to follow those

  13         when you're making your application decisions?

  14   A.    No, because I'm not even sure that, you know, that is

  15         currently in operation.

  16   Q.    So, the City of Troy makes regulations that governs the

  17         application of variances and you just testified that you don't

  18         feel that you have to follow those rules?
  19                    MR. MOTZNY:     Objection.       I think that

  20         mischaracterizes what he says.

  21                    MS. DOUKOURE:     He said no.

  22                    THE WITNESS:     I think I answered the questions that

  23         we take a look at everything.

  24   BY MS. DOUKOURE:

  25   Q.    I'm asking you if the City of Troy promulgates rules and




                                             73
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20    PageID.2272   Page 75 of 89




   1         regulations regarding the application in consideration of

   2         applications for variances?

   3   A.    I'm not the City of Troy.

   4   Q.    Do you believe, that you, as a Zoning Board of Appeals member,

   5         has to follow those rules?

   6   A.    I think that --

   7   Q.    Yes or no?

   8   A.    I think in a --

   9   Q.    Yes or no?

  10   A.    Please, lower your voice.

  11                      MR. MOTZNY:    You can answer yes or no.        Please,

  12         answer.

  13                      THE WITNESS:    Please, be professional.

  14                      MS. DOUKOURE:       You, too.

  15                      THE WITNESS:    I haven't raised my voice.

  16                      MR. MOTZNY:    Just answer her question.

  17   BY MS. DOUKOURE:

  18   Q.    Yes or no?
  19   A.    I think yes.

  20   Q.    You have to follow the rules of the City of Troy when you are

  21         sitting on the City of Troy Zoning Board, correct?

  22   A.    Yes, I mean, we -- we       --

  23   Q.    Okay, thank you.     I don't understand why that was difficult to

  24         get to.

  25   A.    I think I answered the question earlier.




                                                74
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2273   Page 76 of 89




   1                    MR. MOTZNY:     Just -- is there a question?

   2                    THE WITNESS:     Is there a question?

   3                    MS. DOUKOURE:     Yeah, there was a question.

   4                    THE WITNESS:     Don't -- don't lecture me, please.

   5   BY MS. DOUKOURE:

   6   Q.    The question is --

   7   A.    I think I just answered your question.

   8   Q.    I didn't ask a question yet.

   9                    MR. MOTZNY:     Okay, just wait till she asks a

  10         question and then answer it --

  11                    THE WITNESS:     Wow.

  12                    MR. MOTZNY:     -- to the best of your ability.         Just

  13         move on.

  14                    THE WITNESS:     (Inaudible) she's being so --

  15                    MS. DOUKOURE:     I hope you're getting all of those

  16         little side comments that he's making right now.

  17                    COURT RECORDER:     (nods)

  18                    MS. DOUKOURE:     I hope.
  19   BY MS. DOUKOURE:

  20   Q.    I'm asking you the zoning variance requires you to look at the

  21         current use in comparison with the proposed use and the

  22         current characteristics of the building with the proposed

  23         characteristics of the use.        Do you think that it is important

  24         to understand what the current use and characteristics of the

  25         building are?




                                             75
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2274   Page 77 of 89




   1   A.    Sure.   I already answered that question.

   2   Q.    Is that a yes?

   3   A.    I already said yes.

   4   Q.    Okay.   Thank you.     You did not say yes.

   5   A.    Yes, I did.

   6                      MR. MOTZNY:    Okay, don't argue.     Just answer the

   7         questions.

   8                      THE WITNESS:   Three times in a row?

   9                      MR. MOTZNY:    Just listen to the question and answer

  10         it.

  11   BY MS. DOUKOURE:

  12   Q.    Did you know or understand the current characteristics of the

  13         building and use that is the subject of this variance request

  14         prior to making your decision?

  15   A.    Yes.

  16   Q.    And what is the use of this building?

  17   A.    A restaurant.     A family restaurant.

  18   Q.    Is there a hall for rent in this restaurant?
  19   A.    I don't recall.

  20   Q.    So, you did not know or understand the characteristics --

  21   A.    I don't recall.

  22   Q.    Because what if I told you there was?

  23   A.    I don't recall.      I answered your question.

  24   Q.    If you have to understand the current use and characteristics

  25         of the building, do you -- you do not believe that you have to




                                             76
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2275   Page 78 of 89




   1         understand the use type of --

   2   A.    I answered that question.

   3   Q.    I'm asking you again.      The use type.     The A3 Use Type.      Do you

   4         under -- do you believe that you should have understood what

   5         an A3 Use Type is?

   6   A.    Yes.

   7   Q.    But you're testifying, here today earlier, that you did not

   8         know and that you do not know what the A3 Use Type Code stands

   9         for?   Isn't that correct?

  10   A.    We don't go through code names and numbers and so forth.              Mr.

  11         Evans briefs us about what all the facts are and it's in our

  12         packet and we review it, and we go line by line through

  13         everything.

  14   Q.    And I'm asking you what specific characteristics of the

  15         traffic gave you pause?      Did you do a traffic study?

  16   A.    No.

  17   Q.    How many parking spaces are in this building?

  18   A.    I don't recall.
  19   Q.    Could you read it from the map that was given to you on the

  20         date of that hearing?

  21   A.    Yes, I think it was -- we were even briefed about it.

  22   Q.    You think that you were briefed about it?

  23   A.    I don't recall every specific of that meeting.

  24   Q.    But you -- you can read how many parking spots are there?

  25   A.    I -- and I believe that we were even briefed on it the night




                                             77
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2276   Page 79 of 89




   1         of the meeting.

   2   Q.    Do you know how many parking spots are required for a

   3         religious building --

   4   A.    I don't recall.

   5   Q.    -- such as what was being applied for the variance?

   6   A.    I don't recall.

   7   Q.    Did you review the traffic study that was done prior to this

   8         building being approved by the City?

   9   A.    (no response)

  10   Q.    Prior to this application?

  11                    MR. MOTZNY:     Do you mean the traffic study for the

  12         prior building?

  13                    MS. DOUKOURE:     That's correct.

  14                    THE WITNESS:     No.

  15   BY MS. DOUKOURE:

  16   Q.    Did you do a traffic study to look at the impact of traffic

  17         for a religious place of worship on this street at this place?

  18   A.    I don't do traffic studies.
  19   Q.    Did you -- did -- was one provided for you?

  20   A.    I don't believe so.

  21   Q.    Did you ask for one?

  22   A.    No, we don't --

  23   Q.    How did you determine that there would be a traffic impact

  24         from this building without that?

  25   A.    Based on the app -- your representation of your client saying




                                               78
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2277   Page 80 of 89




   1         about all the different programs and all the different people

   2         that would be coming and going and I know that restaurant --

   3         I've been by there many, many, many times and there's

   4         practically no cars there.

   5   Q.    That restaurant?

   6   A.    Yes.

   7   Q.    What if that was Andiamos or a more -- would they have a

   8         problem getting in there right now?

   9   A.    I don't know.    I can't answer that.

  10   Q.    If a -- if a commercial building bought this, would they have

  11         to ask for a variance?

  12   A.    I don't believe so.

  13   Q.    So, if a really nice restaurant opened up --

  14   A.    I can't speculate.

  15   Q.    -- they'd be able to use this building?

  16   A.    I believe so.

  17   Q.    And, it could create more traffic flow to this building?

  18   A.    I can't answer that question.
  19   Q.    But it could?

  20   A.    I can't answer that question.        I'm not a traffic expert or a

  21         restaurant expert.

  22   Q.    But you determine traffic.       You determine what traffic impact

  23         would be --

  24   A.    Based on your words about all the programming --

  25   Q.    What specific words?




                                             79
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2278   Page 81 of 89




   1   A.    -- that was going to be going on.

   2                    MR. MOTZNY:     Can we just ask relevant questions,

   3         please?

   4                    MS. DOUKOURE:     It is relevant.      I'm asking what his

   5         factual basis was?     It's hard to appeal a factual basis when

   6         none was made.

   7                    MR. MOTZNY:     I think he's answered the question --

   8                    MS. DOUKOURE:     Sure.

   9                    MR. MOTZNY: -- several times.

  10   BY MS. DOUKOURE:

  11   Q.    So, what specific programs are bringing a lot of traffic to

  12         this area -- from -- to this building on the proposed use?

  13   A.    I'm not a traffic expert in but --

  14   Q.    You said you consider traffic.       Correct?

  15   A.    -- you mentioned tremendous amounts of programs.

  16   Q.    What programs?

  17   A.    I can't recall.     It was a long time ago.

  18   Q.    But you remember there was tremendous amounts of programs?
  19   A.    Yes, 'cause you went on and on and on and on.

  20   Q.    So, that's why you denied it, because we went on and on and on

  21         and on?

  22   A.    No, you mentioned -- I think I answered your question.             I

  23         mentioned many programs --

  24   Q.    What programs?

  25   A.    I already answered that question.




                                             80
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2279   Page 82 of 89




   1   Q.    You don't know?

   2   A.    I already answered the question.

   3   Q.    Your answer was you don't know.         Correct?

   4   A.    I don't recall every specific program.

   5   Q.    Do you recall any?

   6   A.    Yeah.   Health clinic, youth programs and many others.

   7   Q.    What specifically about the residential property values gave

   8         you pause?

   9   A.    A huge high-impact building -- I already answered this

  10         question -- abutting the residential area would have lots of

  11         traffic and I believe --

  12   Q.    This is a commercial street it's on.         Correct?

  13   A.    It abuts a residential area.         We've established that.

  14   Q.    Yes or no?    Is it a commercial street that it's on?

  15   A.    It's a busy thoroughfare.

  16   Q.    Yes or no?

  17   A.    I don't know what its classification is.           I can't answer that

  18         question.
  19   Q.    Is it Rochester Road?

  20   A.    Yes.

  21   Q.    Is it a main thoroughfare?

  22   A.    I already answered that.

  23   Q.    Is it in a business district?

  24   A.    Yes.

  25   Q.    Are there other businesses on this street?




                                             81
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2280   Page 83 of 89




   1   A.    Sure.

   2   Q.    How many?

   3   A.    I don't know.

   4   Q.    How many businesses touch this piece of property?

   5   A.    One, I think.

   6   Q.    Three.     You can look at the map I gave you on Exhibit B, if

   7         you'd like to refresh your memory.

   8   A.    Okay.     I'll take your word.

   9   Q.    Do you know what those other businesses are?

  10   A.    No.

  11   Q.    One of them is a pizza place, isn't that correct?

  12   A.    Oh, I already addressed that, yes.

  13   Q.    But you don't know what the other is?

  14   A.    But it doesn't abut the property.

  15   Q.    No, it doesn't because it shares a parking lot.           What about

  16         the commercial building next door?          Does it abut the property?

  17   A.    I believe it does.

  18   Q.    You can look at your Exhibit B if you'd like to refresh your
  19         memory.

  20   A.    It's okay.     I believe it does.

  21   Q.    Are there any other commercial buildings in -- on this street

  22         that you are aware of that abut a residential property?

  23   A.    I'm not sure.

  24   Q.    What if I said all of them?       Would that surprise you?

  25   A.    I don't know.




                                              82
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2281   Page 84 of 89




   1   Q.    But a commercial building would not need a variance for this

   2         property.     That's your testimony?

   3   A.    I don't know if they had got -- got a variance -- well, to

   4         begin with or not.     I can't recall.      But I believe so.

   5   Q.    Is there a variance on that document Exhibit B?

   6   A.    I think that that building didn't need a variance.

   7   Q.    Okay.     And if another commercial building bought it, would

   8         they need a variance to use the property?

   9   A.    I don't know if the zoning ordinance has changed in that

  10         regard.     So, I don't know.    It's something --

  11   Q.    If -- if -- so, that's a good question.         So, if a --

  12   A.    I don't think so.

  13   Q.    Okay.

  14   A.    You could say I don't think so.

  15   Q.    Let me ask a question for clarity's sake.          If a commercial

  16         building -- perhaps this one, perhaps another commercial

  17         building, was built under a different municipal code prior to

  18         2016 -- because the current code was built in 20 -- or was
  19         enacted in 2016, correct?

  20   A.    I don't know.

  21   Q.    I believe it is.     Let me see.     Well, in mine it says 2017.

  22         But it's irrelevant what year, it was enacted.            So, if it was

  23         enacted prior to this current code, which says effective April

  24         10, 2017.     So ,if it was built, like, say, in 1996 and it was

  25         being used continuously as a commercial building and they sold




                                             83
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2282   Page 85 of 89




   1         that building and it did not meet current zoning standards,

   2         would the new commercial owner be required to come in front of

   3         the ZBA?

   4   A.    I don't know.

   5   Q.    You don't know?     Okay.   Do you recall how many variances were

   6         requested on -- for this application?

   7   A.    I believe it was one for the whole.

   8   Q.    You believe it was one, but you don't recall?

   9   A.    I believe it was, but I could be wrong.

  10   Q.    If I told you it was three, would that surprise you?

  11   A.    No, sometimes different -- I think whatever you're trying to

  12         do is sometimes it's multiple.       It -- it varies.

  13   Q.    And, you can't tell from the application itself how many are

  14         requested?

  15   A.    I don't recall the application.       I haven't had time to review

  16         everything here.

  17   Q.    Would you be able to recall -- tell?

  18   A.    If it's one or three, we would have gone through every
  19         variance request that night.

  20   Q.    Okay, but you -- I'm asking a question and you might not --

  21   A.    Is it on a sheet that you want to point out to me?

  22   Q.    No, I'm asking you -- I'm -- I'm just asking you.

  23   A.    It wouldn't matter.

  24   Q.    I'm just -- that's not what I'm asking you either.            I'm asking

  25         you if you can look at an application and tell how many




                                             84
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2283   Page 86 of 89




   1         variances are requested or if that's something that you have

   2         to be told by somebody else?         That's all I'm asking.

   3   A.    No, I mean in our packet, it'll say, you know, they're asking

   4         for this, this, and this.      And then if you look in the

   5         application, you can determine if --

   6   Q.    Who?    Who -- go ahead.    I'm sorry.      I don't mean to cut you

   7         off.

   8   A.    No, I just -- it's summarized and then --

   9   Q.    Who summarizes it?

  10   A.    Mr. Evans does.     And then the applicant's paperwork is

  11         presented and then we go through all this information so, it's

  12         very obvious.     It doesn't matter what piece of paper you file.

  13         And if there's a way to do it on one or multiple, we look at

  14         everything.     We review everything.

  15   Q.    Sure.     I'm -- that's not what I'm asking, but you're answer

  16         gave me the understanding that I needed.          And you -- it's your

  17         testimony that you don't remember how many variances?

  18   A.    No, I don't.
  19   Q.    Okay.     When you filed an answer to the complaint in this

  20         matter.    Correct?

  21   A.    I believe so, through Mr. Motzny.

  22   Q.    Did you go over any of your answers in that complaint with Mr.

  23         Motzny prior to him filing them?

  24   A.    We briefly had spoke, I think.

  25   Q.    So, everything that Mr. Motzny put in that -- that complaint -




                                             85
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2284   Page 87 of 89




   1         - have you -- did you have a chance to review it prior to him

   2         filing it?

   3   A.    I did review it.

   4   Q.    And you agreed with everything in that complaint?

   5   A.    I don't recall that I didn't.

   6   Q.    Would you have allowed him to file something that you didn't -

   7         -

   8   A.    No.

   9   Q.    -- think was factually correct?

  10   A.    Mm-mm.

  11                      MS. DOUKOURE:     Okay, I have nothing further, Mr.

  12         Motzny.

  13                      MR. MOTZNY:   Okay, I have no questions.

  14                      MS. DOUKOURE:     Thank you.   Would you like a two

  15         minute break --

  16                      MR. MOTZNY:     Sure.

  17                      MS. DOUKOURE:    -- before we start with Ms. Kuppa.

  18                      MR. MOTZNY:     Sure.
  19                      (At 11:53 a.m., deposition convened)

  20

  21

  22

  23

  24

  25




                                              86
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2285   Page 88 of 89




                   I certify that this transcript, consisting of 87 pages,

       is a complete, true, and correct transcript of the [Deposition for

       GLENN CLARK and testimony taken in this case as recorded on

       Tuesday, the 6th of August, 2019.




       __   September 28, 2019_____               Lynn Ledoux-Moore________
                                          Lynn Ledoux-Moore, CER 9046

                                          Accurate Court Transcription LLC

                                          Walled Lake, Michigan 48390

                                          (248) 807-0045




                                             87
Case 2:18-cv-13481-NGE-APP ECF No. 55-6 filed 09/09/20   PageID.2286   Page 89 of 89




                    I certify that this transcript, consisting of 87 pages,

        is a complete, true, and correct transcript of the [ Deposition for

        GLENN CLARK and testimony taken in this case as recorded on

        Tuesday, the 6th of August, 2019.




             Se£tember 28, 2019                )/?AIJ((}u.f -;l)Y4JL
                                           Lynn Ledoux-Moore, CER 9046

                                           Accurate Court Transcription LLC

                                           Walled Lake, Michigan 48390

                                            (248) 807-0045




                                               87
